Exhibit 10.1

EXECUTION COPY

AMENDMENT AND RESTATEMENT AGREEMENT dated as of November 16, 2009 (this
“Restatement Agreement”), to the Amended and Restated Five-Year Competitive
Advance and Revolving Credit Agreement dated as of February 26, 2009 (as so
amended, the “Existing Credit Agreement”), among BELO CORP., a Delaware
corporation (the “Borrower”), the LENDERS party thereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, and the other parties thereto.

WHEREAS, the Borrower has requested each Lender to extend the final maturity
date applicable to the Commitment and outstanding Revolving Loans of such Lender
as set forth herein, and the Lenders whose names appear on Schedule 2.01A hereto
(collectively, the “Extending Lenders”) have agreed so to extend such final
maturity date as provided herein; and

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended to provide for the extensions referred to above and for certain other
modifications of the terms of the Existing Credit Agreement, and that, as so
amended, the Existing Credit Agreement be restated in the form of Exhibit A
hereto;

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Administrative Agent, the Issuing Bank, and the
Lenders party hereto (constituting the Required Lenders) hereby agree as
follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Existing Credit Agreement or the Restated Credit
Agreement (as defined below), as the context may require.

SECTION 2. Amendment and Restatement. (a) Effective as of the Restatement
Effective Date, (i) the Existing Credit Agreement is hereby amended and restated
in the form of Exhibit A hereto (the Existing Credit Agreement, as so amended
and restated, being referred to as the “Restated Credit Agreement”),
(ii) Schedule 2.01 to the Existing Credit Agreement is hereby amended and
restated in the form of Schedule 2.01 attached to the Restated Credit Agreement,
(iii) Schedule 3.06 to the Existing Credit Agreement is hereby amended and
restated in the form of Schedule 3.06 attached to the Restated Credit Agreement,
(iv) Schedule 6.01 to the Existing Credit Agreement is hereby amended and
restated in the form of Schedule 6.01 attached to the Restated Credit Agreement,
(v) Schedule 6.04A attached hereto shall be deemed attached to and incorporated
into the Restated Credit Agreement for all purposes thereof as Schedule 6.04A to
the Restated Credit Agreement, (vi) Schedule 6.07 to the Existing Credit
Agreement is hereby amended and restated in the form of Schedule 6.06 attached
to the Restated Credit Agreement and (vii) Schedule 6.11 to the Existing Credit
Agreement is hereby amended and restated in the form of Schedule 6.10 attached
to the Restated Credit Agreement.



--------------------------------------------------------------------------------

2

 

(b) Except as expressly set forth above and therein, all Schedules and Exhibits
to the Existing Credit Agreement will continue in their present forms as
Schedules and Exhibits to the Restated Credit Agreement.

SECTION 3. Commitments and Loans. The Borrower and the Extending Lenders agree
that, on the Restatement Effective Date:

(a) the Commitment of each Extending Lender shall be reduced by the amount set
forth opposite its name under the heading “Commitment Reduction” in Schedule
2.01A hereto (the “Reduction Amount”);

(b) the amount of the Commitment of such Extending Lender set forth opposite its
name under the heading “Extended Commitment” in Schedule 2.01A hereto (the
“Extended Amount”) shall become a Tranche 2 Commitment of such Extending Lender,
and a portion corresponding to such Extending Lender’s Extended Amount of each
Revolving Loan made by such Extending Lender as part of a Borrowing outstanding
on the Restatement Effective Date under the Existing Credit Agreement shall
become a Tranche 2 Revolving Loan of such Lender; and

(c) All Commitments and Loans outstanding under the Existing Credit Agreement
that remain after giving effect to the reductions provided for in paragraph
(a) of this Section and that are not Tranche 2 Commitments or Tranche 2
Revolving Loans shall constitute Tranche 1 Commitments and Tranche 1 Revolving
Loans under the Restated Credit Agreement.

SECTION 4. Representations and Warranties. The Borrower hereby represents and
warrants to each other party hereto that:

(a) this Restatement Agreement (i) has been duly authorized by all requisite
corporate action of the Borrower, (ii) has been duly executed and delivered by
the Borrower and (iii) constitutes a legal, valid and binding obligation of the
Borrower, enforceable against it in accordance with its terms, subject to the
effect of any applicable bankruptcy, moratorium, insolvency, reorganization or
other similar law affecting the enforceability of creditors’ rights generally
and to the effect of general principles of equity (whether considered in a
proceeding at law or equity);

(b) the representations and warranties of the Borrower set forth in the Restated
Credit Agreement are true and correct in all material respects on and as of the
date hereof and on and as of the Restatement Effective Date (in each case,
except to the extent that any representation or warranty expressly relates to an
earlier date, in which case such representation or warranty shall have been true
and correct as of such earlier date); and

(c) no Default under the Existing Credit Agreement or the Restated Credit
Agreement has occurred and is continuing.



--------------------------------------------------------------------------------

3

 

SECTION 5. Effectiveness of Restatement Agreement. The amendments to and
restatement of the Existing Credit Agreement provided for herein shall become
effective on the first date (the “Restatement Effective Date”) on which each of
the following conditions shall be satisfied:

(a) the Administrative Agent (or its counsel) shall have received from (i) the
Borrower, (ii) each Extending Lender and (iii) Lenders constituting the Required
Lenders, either (A) counterparts of this Restatement Agreement signed on behalf
of such parties or (B) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmissions of signed
signature pages) that such parties have signed counterparts of this Restatement
Agreement;

(b) each Subsidiary Loan Party shall have executed and delivered to the
Administrative Agent an agreement reaffirming its Guarantee of the Obligations,
in the form of Exhibit B hereto (the “Reaffirmation Agreement”);

(c) the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Gibson, Dunn & Crutcher LLP, counsel for the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent;

(d) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably have requested
relating to the organization, existence and good standing of each Loan Party,
the authorization of the transactions contemplated hereby and any other legal
matters relating to the Loan Parties, the Loan Documents or the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent;

(e) the representations and warranties of the Borrower set forth in Section 5
hereof shall be true and correct on and as of the Restatement Effective Date,
and the Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by a Financial Officer of the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent,
confirming the accuracy thereof;

(f) the Borrower shall have issued and sold Subordinated Guarantee Indebtedness
and shall have received gross proceeds of not less than $250,000,000 from such
sale;

(g) on the Restatement Effective Date, and after giving effect to the
transactions provided for herein, the unused amount of Tranche 2 Commitments
shall not be less than $90,000,000 and the aggregate unused amount of the
Tranche 1 Commitments and the Tranche 2 Commitments shall not be less than
$270,000,000; and

(h) the Administrative Agent shall have received from the Borrower the Amendment
Fee (as defined below) all amounts due and payable to the Administrative Agent
on or prior to the Restatement Effective Date pursuant to the Loan Documents,
including, to the extent invoiced, reimbursement of all out-of-pocket expenses
(including reasonable fees, charges and disbursements



--------------------------------------------------------------------------------

4

 

of counsel) required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document; and the Administrative Agent and its Affiliates shall
have received from the Borrower all fees, out-of-pocket expenses and other
amounts separately agreed to be paid by the Borrower in connection with this
Restatement Agreement and the transactions contemplated hereby.

SECTION 6. Fees. The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender that delivers to the Administrative Agent (or its
counsel) an executed counterpart hereof (or a facsimile transmission of a signed
signature page of this Restatement Agreement) on or prior to 5:00 p.m., New York
City time, on November 6, 2009, an amendment fee (the “Amendment Fee”) in an
amount equal to 0.75% of the amount of the Extended Amount of such Lender’s
Commitment in effect on the Restatement Effective Date. The Amendment Fee shall
be payable on, and subject to the occurrence of, the Restatement Effective Date.

SECTION 7. Effect of Restatement Agreement. Except as expressly set forth
herein, this Restatement Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, the Issuing Bank or the Lenders under the
Existing Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document, all of which, as amended, supplemented or otherwise modified
hereby, are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle any Loan Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement, the Restated Credit Agreement or any other Loan
Document in similar or different circumstances. This Restatement Agreement shall
constitute a Loan Document. On and after the Restatement Effective Date, any
reference to the Existing Credit Agreement in any Loan Document shall mean the
Restated Credit Agreement.

SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Restatement
Agreement, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP.

SECTION 9. Counterparts. This Restatement Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Restatement Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Restatement Agreement.

SECTION 10. Governing Law; Consent to Jurisdiction and Service of Process.
(a) This Restatement Agreement shall be construed in accordance with and
governed by the law of the State of New York.



--------------------------------------------------------------------------------

5

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Restatement
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Restatement Agreement shall affect any right that the Administrative Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Restatement Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Restatement Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Restated Credit
Agreement. Nothing in this Restatement Agreement will affect the right of any
party to this Restatement Agreement to serve process in any other manner
permitted by law.

SECTION 11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS RESTATEMENT AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS RESTATEMENT AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 12. Headings. Section headings used herein are for convenience of
reference only, are not part of this Restatement Agreement and shall not affect
the construction of, or be taken into consideration in interpreting, this
Restatement Agreement.



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be duly executed by their authorized officers as of the date first above
written.

 

BELO CORP.,   By   /s/ Brenda C. Maddox     Name:   Brenda C. Maddox     Title:
  Vice President/Treasurer & Tax



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as an Issuing Bank and the

Administrative Agent,

  By   /s/ Brian McDougal     Name:   Brian McDougal     Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

THE BELO CORP. RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 16, 2009

Name of Lender

        by           Name:       Title:  

For any Lender requiring a second signature block:

  by         Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT A

Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

AMENDED AND RESTATED

FIVE-YEAR COMPETITIVE ADVANCE

AND

REVOLVING CREDIT FACILITY AGREEMENT

dated as of

February 26, 2009,

as further amended and restated as of November 16, 2009,

among

BELO CORP.,

the LENDERS party hereto,

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

J.P. MORGAN SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.,

as Syndication Agent

BNP PARIBAS,

MIZUHO CORPORATE BANK, LTD.,

SUNTRUST BANK

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,

as Co-Documentation Agents

 

 

 

[CS&M #6701-759]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I Definitions

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Classification of Loans and Borrowings

   23

SECTION 1.03. Terms Generally

   23

SECTION 1.04. Accounting Terms; GAAP

   24

SECTION 1.05. Status of Obligations

   24 ARTICLE II The Credits

SECTION 2.01. Commitments

   25

SECTION 2.02. Loans and Borrowings

   26

SECTION 2.03. Requests for Revolving Borrowings

   27

SECTION 2.04. Competitive Bid Procedure

   28

SECTION 2.05. Letters of Credit

   30

SECTION 2.06. Funding of Borrowings

   35

SECTION 2.07. Interest Elections

   35

SECTION 2.08. Termination, Reduction and Extension of Commitments

   37

SECTION 2.09. Repayment of Loans; Evidence of Debt

   37

SECTION 2.10. Prepayment of Loans

   38

SECTION 2.11. Fees

   39

SECTION 2.12. Interest

   40

SECTION 2.13. Alternate Rate of Interest

   41

SECTION 2.14. Increased Costs

   42

SECTION 2.15. Break Funding Payments

   43

SECTION 2.16. Taxes

   44

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   45

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

   47 ARTICLE III Representations and Warranties

SECTION 3.01. Organization; Powers

   48

SECTION 3.02. Authorization; Enforceability

   48

SECTION 3.03. Governmental Approvals; No Conflicts

   48

SECTION 3.04. Financial Condition; No Material Adverse Change

   48

SECTION 3.05. Properties

   49

SECTION 3.06. Litigation, Labor and Environmental Matters

   49

 

i



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements

   50

SECTION 3.08. Certain Legal Matters

   50

SECTION 3.09. Taxes

   50

SECTION 3.10. ERISA

   50

SECTION 3.11. Disclosure

   50 ARTICLE IV Conditions

SECTION 4.01. Restatement Effective Date

   51

SECTION 4.02. Each Credit Event

   51 ARTICLE V Affirmative Covenants

SECTION 5.01. Financial Statements and Other Information

   52

SECTION 5.02. Notices of Material Events

   53

SECTION 5.03. Existence; Conduct of Business

   53

SECTION 5.04. Payment of Obligations

   54

SECTION 5.05. Maintenance of Properties; Insurance

   54

SECTION 5.06. Books and Records; Inspection Rights

   54

SECTION 5.07. Compliance with Laws

   54

SECTION 5.08. Use of Proceeds and Letters of Credit

   54

SECTION 5.09. Guarantee Requirement

   55 ARTICLE VI Negative Covenants

SECTION 6.01. Liens

   55

SECTION 6.02. Fundamental Changes

   55

SECTION 6.03. Transactions with Affiliates

   56

SECTION 6.04. Restrictive Agreements

   56

SECTION 6.05. Sale and Lease-Back Transactions

   56

SECTION 6.06. Limitation on Indebtedness

   57

SECTION 6.07. Financial Covenants

   58

SECTION 6.08. Restricted Payments

   59

SECTION 6.09. Asset Sales

   59

SECTION 6.10. Investments, Loans, Advances, Guarantees and Acquisitions

   60

SECTION 6.11. Certain Intercompany Asset Transfers

   62 ARTICLE VII Events of Default

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII    The Administrative Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01. Notices

   67

SECTION 9.02. Waivers; Amendments

   68

SECTION 9.02A. Concerning Subsidiary Guarantees

   68

SECTION 9.03. Expenses; Indemnity; Damage Waiver

   68

SECTION 9.04. Successors and Assigns

   70

SECTION 9.05. Survival

   72

SECTION 9.06. Counterparts; Integration; Effectiveness

   72

SECTION 9.07. Severability

   72

SECTION 9.08. Right of Setoff

   73

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

   73

SECTION 9.10. WAIVER OF JURY TRIAL

   74

SECTION 9.11. Headings

   74

SECTION 9.12. Confidentiality

   74

SECTION 9.13. Interest Rate Limitation

   75

SECTION 9.14. USA Patriot Act

   75

SECTION 9.15. No Fiduciary Relationship

   75

SECTION 9.16. Release of Guarantees

   76

SECTION 9.17. Non-Public Information

   76

Exhibits and Schedules Exhibit A    Form of Assignment and Assumption Schedule
2.01    Commitments Schedule 3.06    Litigation, Labor and Environmental Matters
Schedule 6.01    Liens Schedule 6.04    Restrictive Agreements Schedule 6.04A   
Certain Restrictions Schedule 6.06    Indebtedness Schedule 6.10    Investments

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY
AGREEMENT dated as of February 26, 2009, as further amended and restated as of
November 16, 2009, among BELO CORP., the LENDERS party hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I), the Lenders and
the Administrative Agent are parties to an Amended and Restated Five-Year
Competitive Advance and Revolving Credit Agreement dated as of February 26, 2009
(the “Existing Credit Agreement”), and have agreed as of the Restatement
Effective Date, subject to the conditions set forth in the Restatement
Agreement, to amend and restate the Existing Credit Agreement in the form
hereof.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% per annum and (c) the LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum; provided that, for the
avoidance of doubt, for purposes of calculating the Alternate Base Rate, the
LIBO Rate for any day shall be based on the Reuters BBA Libor Rates page 3750
(or on any successor or substitute page of such page) at approximately
11:00 a.m. London time on such day. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.



--------------------------------------------------------------------------------

2

 

“Applicable Percentage” means, on any date:

(a) with respect to any ABR Tranche 1 Revolving Loan or Eurodollar Tranche 1
Revolving Loan or with respect to the commitment fees referred to in
Section 2.11(a) accruing on the Tranche 1 Commitments, as the case may be, the
applicable percentage set forth in the table below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Percentage”, as the case may be,
based upon, at any time, the Total Leverage Ratio as of the then most recent
date as of which the Total Leverage Ratio shall have been tested under
Section 6.07(a):

 

Total Leverage Ratio:

   Commitment Fee
Percentage     Eurodollar
Spread     ABR
Spread  

Category 1

      

Less than 4.50 to 1.00

   0.375 %    2.500 %    1.500 % 

Category 2

      

Greater than or equal to 4.50 to 1.00
but less than 5.00 to 1.00

   0.375 %    2.750 %    1.750 % 

Category 3

      

Greater than or equal to 5.00 to 1.00
but less than 5.50 to 1.00

   0.375 %    3.250 %    2.250 % 

Category 4

      

Greater than or equal to 5.50 to 1.00
but less than 6.00 to 1.00

   0.500 %    4.000 %    3.000 % 

Category 5

      

Greater than or equal to 6.00 to 1.00

   0.500 %    4.750 %    3.750 % 



--------------------------------------------------------------------------------

3

 

(b) with respect to any ABR Tranche 2 Revolving Loan or Eurodollar Tranche 2
Revolving Loan or with respect to the commitment fees referred to in
Section 2.11(a) accruing on the Tranche 2 Commitments, as the case may be, the
applicable percentage set forth in the table below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Percentage”, as the case may be,
based upon, at any time, the Total Leverage Ratio as of the then most recent
date as of which the Total Leverage Ratio shall have been tested under
Section 6.07(a):

 

Total Leverage Ratio:

   Commitment Fee
Percentage     Eurodollar
Spread     ABR
Spread  

Category 1

      

Less than 5.00 to 1.00

   0.625 %    2.750 %    1.750 % 

Category 2

      

Greater than or equal to 5.00 to 1.00
but less than 5.50 to 1.00

   0.625 %    3.250 %    2.250 % 

Category 3

      

Greater than or equal to 5.50 to 1.00
but less than 6.00 to 1.00

   0.750 %    4.000 %    3.000 % 

Category 4

      

Greater than or equal to 6.00 to 1.00
but less than 6.50 to 1.00

   0.750 %    4.750 %    3.750 % 

Category 5

      

Greater than or equal to 6.50 to 1.00
but less than 7.00 to 1.00

   0.750 %    5.000 %    4.000 % 

Category 6

      

Greater than or equal to 7.00 to 1.00

   0.750 %    5.250 %    4.250 % 

For purposes of the foregoing, each change in the Applicable Percentage
resulting from a change in the Total Leverage Ratio shall be effective during
the period commencing on and including the Business Day following the date of
delivery to the Administrative Agent, as applicable, pursuant to Section 5.01(a)
or 5.01(b) of the consolidated financial statements indicating such change or
pursuant to Section 4.02(d) of the compliance certificate delivered in respect
of the applicable Credit Extension Date and ending on the date immediately
preceding the effective date of the next such change. Notwithstanding the
foregoing, the Applicable Percentage shall be based on the rates per annum set
forth in Category 5 in the case of Tranche 1 Revolving Loans and Tranche 1
Commitments and Category 6 in the case of Tranche 2 Revolving Loans and Tranche
2 Commitments (i) at any time that an Event of Default has occurred and is
continuing or (ii) if the Borrower fails to deliver the consolidated financial
statements required to be delivered pursuant to Section 5.01(a) or 5.01(b) or
any compliance certificate required to be delivered pursuant to Section 5.01(c),
in each case within three Business Days after the time periods specified herein
for such delivery, during the period commencing on and including the day
following such third Business Day and until the delivery thereof. In the event
that any financial statement or certificate delivered pursuant to
Section 5.01(a), 5.01(b) or 5.01(c) shall prove to have been inaccurate
(regardless of whether the Commitments are in effect or any Loans or Letters of
Credit are outstanding when such inaccuracy is discovered), and such inaccuracy
shall have resulted in the payment of any interest or fees at rates lower than
those that would have been applicable for any period (based on the actual Total
Leverage Ratio), then the Borrower shall promptly deliver to the Administrative
Agent a corrected financial statement



--------------------------------------------------------------------------------

4

 

or certificate, as the case may be, and pay to the Agent, for distribution to
the Lenders (or former Lenders) as their interests may appear, the accrued
interest or fees that should have been paid but were not paid as a result of
such inaccuracy of such financial statement or certificate (it being understood
that nothing in this sentence shall limit the rights of the Agent or the Lenders
under Section 2.12(d) or Article VII).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the Tranche 1 Availability Period or the Tranche 2
Availability Period.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bond Payment” means any payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of any Bonds, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Bonds
(but excluding, for the avoidance of doubt, payment of interest, fees or
expenses).

“Bonds” means each of the Borrower’s 2013 Senior Notes, 7-3/4% Senior Debentures
due 2027 and 7-1/4% Senior Debentures due 2027 and any other notes or debentures
issued by the Borrower after the Second Amendment Date in compliance with this
Agreement.

“Borrower” means Belo Corp., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (b) a Competitive Loan or
group of Competitive Loans of the same Type made on the same date and as to
which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.



--------------------------------------------------------------------------------

5

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CFC” means (a) each Person that is a “controlled foreign person” for purposes
of the Code and (b) each subsidiary of any such controlled foreign person.

A “Change in Control” shall be deemed to have occurred if (a) any Person or
group (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) other than Permitted Holders shall own,
directly or indirectly, beneficially or of record, Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of the Borrower or (b) a majority of the seats
(other than vacant seats) on the board of directors of the Borrower shall at any
time be occupied by persons who are not Continuing Directors.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Original Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Original Closing Date or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any law, rule or
regulation, or any guideline or directive (whether or not having the force of
law) of any Governmental Authority, or any request of any Governmental Authority
with which such Lender or the Issuing Bank believes in good faith that it would
be disadvantageous not to comply, in each case made or issued after the Original
Closing Date.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche 1 Revolving
Loans, Tranche 2 Revolving Loans or Competitive Loans, (b) any Commitment,
refers to whether such Commitment is a Tranche 1 Commitment or a Tranche 2
Commitment, (c) any Revolving Credit Exposure, refers to whether such Revolving
Credit Exposure is a Tranche 1 Revolving Credit Exposure or Tranche 2 Revolving
Credit Exposure and (d) any Lender, refers to whether such Lender has a
Commitment or a Revolving Loan of a particular Class.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Tranche 1 Commitment or a Tranche 2 Commitment.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.



--------------------------------------------------------------------------------

6

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Consolidated Tangible Assets” of any Person means, at any time, the aggregate
amount of assets (less accumulated depreciation and amortization, applicable
reserves and other properly deductible items) of such Person and its
subsidiaries, minus all goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other intangible assets of such Person and its
subsidiaries, all determined on a consolidated basis in accordance with GAAP.

“Continuing Directors” means (a) the members of the Board of Directors of the
Borrower on the Original Closing Date and (b) future members of such Board of
Directors who were nominated or appointed by a majority of the Continuing
Directors at the date of their nomination or appointment.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension Date” means each date on which a Borrowing (other than any
interest election pursuant to Section 2.07 that does not increase the
outstanding principal amount of the Loans of any Lender) is requested to be made
or upon which a Letter of Credit is requested to be issued or increased in
amount.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Subsidiary” means each Subsidiary, other than a CFC, (a) the
consolidated total assets of which equal 5% or more of the consolidated total
assets of the Borrower, (b) the consolidated revenues of which equal 5% or more
of the consolidated revenues of the Borrower or (c) that, together with its
consolidated subsidiaries, accounts for more than 5% of Pro Forma Operating Cash
Flow, in each case as of the end of or for the most recent period of four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b); provided that if at the
end of or for any such most recent period of four consecutive fiscal quarters
the combined consolidated total assets or combined consolidated revenues or
contribution on a consolidated basis to Pro Forma Operating Cash Flow of all
Subsidiaries that under clauses (a), (b) and (c) above would not constitute
Designated Subsidiaries shall have exceeded 10% of the consolidated total assets
of the Borrower, 10% of the consolidated revenues of the Borrower or 10% of Pro
Forma Operating Cash Flow, then one or more of such excluded Subsidiaries



--------------------------------------------------------------------------------

7

 

shall for all purposes of this Agreement be deemed to be Designated Subsidiaries
in descending order based on the amounts of their consolidated total assets or
consolidated revenues or contribution to Pro Forma Operating Cash Flow, as the
case may be, until such excess shall have been eliminated.

“Disclosed Matters” means the actions, suits and proceedings, labor
controversies and the environmental matters disclosed in Schedule 3.06. The
disclosure of information in Schedule 3.06 or in any other schedule or exhibit
to the Loan Documents shall not constitute an admission by the Borrower that
such information is material for any purpose, including applicable securities
laws, other than the Loan Documents and the transactions provided for therein.

“dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in limited liability companies, beneficial interests in
trusts or other equity ownership interests in any Person, and any warrants,
options or other rights entitling the holders thereof to purchase or acquire any
such equity interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan; (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence



--------------------------------------------------------------------------------

8

 

of any liability under Title IV of ERISA with respect to the termination of any
Plan or the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (e) the receipt by the Borrower
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; or (f) the receipt by the Borrower or any ERISA
Affiliate of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the jurisdiction under the
laws of which it is organized or managed, or the jurisdiction in which its
principal office is located, or any jurisdiction in which it is doing business
other than solely by reason of this Agreement, or, in the case of any Lender,
the jurisdiction in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Administrative Agent, such Lender
or the Issuing Bank, as the case may be, is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.18(b)), any U.S. Federal withholding tax that (i) is in effect
and would apply to amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement, unless (and to the extent
that) (A) such withholding tax liability arises or is increased by reason of a
Change in Law occurring after such Foreign Lender becomes a Lender under this
Agreement or (B) such Foreign Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrower with respect
to such withholding tax liability pursuant to Section 2.16(a) or (ii) is imposed
on amounts payable to such Foreign Lender under this Agreement because of its
failure or inability to comply with Section 2.16(e).

“Existing Credit Agreement” shall have the meaning specified in the recitals
hereto.

“FCC” means the Federal Communications Commission and any successors thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so



--------------------------------------------------------------------------------

9

 

published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Film Contracts” mean contracts or agreements with suppliers which provide the
right to broadcast certain specified film or video tape motion pictures.

“Financial Officer” means the chief financial officer, vice president of
finance, principal accounting officer, treasurer or controller of the Borrower.

“First Amendment Date” means February 4, 2008.

“Fitch” shall mean Fitch Investors Service, Inc.

“Fixed Rate” means, with respect to any Competitive Loan bearing interest at a
fixed rate, the fixed rate of interest per annum specified by the Lender making
such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funded Debt” means, without duplication, all Indebtedness other than short-term
obligations under Film Contracts.

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” means any agreement by which the Borrower or any Subsidiary assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the Indebtedness or, for purposes
of the definition of the term “Investment”, any other financial obligations of
another Person.

“Guarantee Agreement” means the Guarantee Agreement among the Borrower, the
other Loan Parties and the Administrative Agent substantially in the form of
Annex B to the Second Amendment, together with all supplements thereto.



--------------------------------------------------------------------------------

10

 

“Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary either (i) a counterpart of the Guarantee Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Designated Subsidiary after the Second Amendment Date, a
supplement to the Guarantee Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person;

(b) the Administrative Agent shall have received from the Borrower a written
notice identifying each Designated Subsidiary as of the Second Amendment Date
and shall, if any Subsidiary shall have become a Designated Subsidiary by
operation of the proviso in the definition of “Designated Subsidiary”, have
provided an additional written notice identifying such additional Designated
Subsidiary; and

(c) each Designated Subsidiary shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
the Guarantee Agreement and the performance of its obligations thereunder.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or option, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, without duplication, the Borrower’s and each Subsidiary’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property (including, without limitation, Film Contracts),
other than accounts payable arising in connection with the purchase of inventory
in the ordinary course of business, (c) obligations, whether or not assumed,
secured by Liens on or payable out of the proceeds or production from property
now or hereafter owned or acquired by the Borrower or any Subsidiary,
(d) obligations created under any conditional purchase or other title retention
agreements, (e) Capital Lease Obligations, letters of credit, bonds or similar
instruments and bankers’ acceptances, (f) obligations under Guarantees and
(g) obligations to make payments that would be required to be made in the event
of an early termination, on the date Indebtedness of the Borrower or any
Subsidiary is being determined, in respect of outstanding Hedging Agreements;
provided, however, that Indebtedness shall not include obligations of the
Borrower or any Subsidiary incurred in connection with the self-insurance
program or employee benefit plans and programs of the Borrower or the
Subsidiaries.



--------------------------------------------------------------------------------

11

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Expense” means, with respect to the Borrower and the Subsidiaries for
any period, the interest expense of the Borrower and the Subsidiaries determined
on a consolidated basis in accordance with GAAP, including, without limitation,
(a) the amortization of debt discounts, (b) the amortization of all fees
(including, without limitation, fees with respect to interest rate protection
agreements) payable in connection with the incurrence of Indebtedness and
(c) the portion of any Capital Lease Obligation allocable to interest expense.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, and (c) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one week thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter, as the Borrower may elect, and (b) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than 7 days or more
than 360 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.



--------------------------------------------------------------------------------

12

 

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, or Guarantees of any
Indebtedness or other financial obligations of, any other Person that are held
or made by the specified Person. The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, (b) any Investment in the form of a
Guarantee shall be the principal amount outstanding on such date of the
Indebtedness or other obligation guaranteed thereby (or, in the case of a
Guarantee of an obligation that does not have a principal amount, the maximum
monetary exposure as of such date of the guarantor under such Guarantee (as
determined reasonably and in good faith by the chief financial officer of
Borrower)), (c) any Investment in the form of a transfer of Equity Interests or
other property by the investor to the investee, including any such transfer in
the form of a capital contribution, shall be the fair market value (as
determined reasonably and in good faith by the chief financial officer of
Borrower) of such Equity Interests or other property as of the time of the
transfer, without any adjustment for increases or decreases in value of, or
write-ups, write-downs or write offs with respect to, such Investment, (d) any
Investment (other than any Investment referred to in clause (a), (b) or
(c) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
the cost of all additions, at or prior to such date, thereto, and minus the
amount, as of such date, of any portion of such Investment repaid to the
investor in cash as a repayment of principal or a return of capital, as the case
may be, but without any other adjustment for increases or decreases in value of,
or write-ups, write-downs or write-offs with respect to, such Investment, and
(e) any Investment (other than any Investment referred to in clause (a), (b),
(c) or (d) above) by the specified Person in any other Person resulting from the
issuance by such other Person of its Equity Interests to the specified Person
shall be the fair market value (as determined reasonably and in good faith by
the chief financial officer of Borrower) of such Equity Interests at the time of
the issuance thereof.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joint Venture” means a Subsidiary organized or purchased after the Original
Closing Date by the Borrower (or one or more Subsidiaries) and one or more third
parties owning Equity Interests in such Subsidiary to engage in one or more
business ventures permitted under Section 6.02(b).



--------------------------------------------------------------------------------

13

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Participation Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates page 3750 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered to
the principal London office of the Administrative Agent or any Affiliate
designated by the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, the Guarantee Agreement, the
Reaffirmation Agreement and the Restatement Agreement.

“Loan Documents Obligations” has the meaning set forth in the Guarantee
Agreement.



--------------------------------------------------------------------------------

14

 

“Loan Parties” means the Borrower and each Subsidiary Loan Party.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its payment obligations under this Agreement or (c) the rights of or benefits
available to the Lenders under this Agreement.

“Material Indebtedness” means (a) Indebtedness (other than the Loans) of any one
or more of the Borrower and the Subsidiaries in a principal amount for any such
Indebtedness in excess of $20,000,000 or in an aggregate principal amount for
all such Indebtedness in excess of $35,000,000 and (b) the Subordinated
Guarantee Indebtedness.

“Material Subsidiary” means each Subsidiary, other than Subsidiaries that
(a) individually do not account for more than (i) 2% of the assets or (ii) 2% of
the net revenues and (b) in the aggregate do not account for more than (i) 5% of
the assets or (ii) 5% of the net revenues, in each case, at the end of or for
the four fiscal quarters most recently ended, of the Borrower and the
Subsidiaries on a consolidated basis.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Operating Cash Flow” means, for the Borrower and the Subsidiaries for any
relevant period, determined on a consolidated basis in accordance with GAAP, the
sum of (a) earnings before income taxes for such period (without taking into
account extraordinary or nonrecurring items), (b) depreciation and amortization
expense for such period, (c) Interest Expense actually incurred or accrued
during such period, and (d) noncash charges to the extent deducted in computing
earnings before income taxes for such period (provided that any cash payment
made with respect to any noncash charge that has been added pursuant to this
clause (d) shall be subtracted, only to the extent of such non-cash charge, in
computing Operating Cash Flow for the period in which such cash payment is
made); provided, however, that Operating Cash Flow shall not include (i) any
income or loss attributable to any investment accounted for on the “equity”
method of accounting or (ii) losses not in excess of $10,000,000 during any
period of four consecutive fiscal quarters, or $25,000,000 in the aggregate for
all periods after March 31, 2005, that in either case are associated with new
business development investments.



--------------------------------------------------------------------------------

15

 

“Original Closing Date” means June 7, 2006.

“Original Credit Agreement” means the Five-Year Competitive Advance and
Revolving Credit Agreement dated as of June 7, 2006, as amended and restated as
of February 26, 2009, among the Borrower, the lenders party thereto and the
Administrative Agent.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution or delivery of, or otherwise with
respect to, this Agreement.

“Participation Percentage” means, with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitment. If (a) the
Commitments of any Class have terminated (other than pursuant to Article VII) in
accordance with the terms hereof, the Participation Percentages shall be
determined without giving effect to the Commitments of such Class, and (b) the
Commitments of all Classes have terminated (or the Commitments of any Class have
terminated pursuant to Article VII), the Participation Percentages shall be
determined based upon the Commitments (or the Commitments of such Class) most
recently in effect, giving effect to any assignments.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Holders” means officers of the Borrower and Continuing Directors and
their family members and relatives and any trusts for the benefit of such
Persons (or trusts for the benefit of such trusts) and in the event of the
incompetence or death of any such Person, such Person’s estate, executor,
administrator, committee or other personal representative or beneficiaries.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;



--------------------------------------------------------------------------------

16

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and

(f) in the case of any Subsidiary organized outside the United States, other
short-term investments that are analogous to the foregoing, are of comparable
credit quality and are customarily used by companies in the jurisdiction of such
foreign Subsidiary for cash management purposes.

“Permitted Liens” means (a) Liens for Taxes not yet due and payable, mechanic’s
Liens and materialman’s, shipper’s or warehouseman’s Liens for services or
materials and landlord’s Liens for rental amounts for which payment is not yet
due or which are being contested in good faith by appropriate proceedings,
(b) Liens securing any purchase money Indebtedness (including Capital Lease
Obligations relating to assets acquired after the Original Closing Date) if such
Liens do not encumber any property other than the property for the purchase of
which such purchase money Indebtedness was incurred, (c) the currently existing
Liens described in Schedule 6.01 hereto, or, with respect to any Indebtedness
that shall have been extended, renewed or refinanced in accordance with
Section 6.06, Liens on the same assets of the same Persons securing Refinancing
Indebtedness in respect thereof, (d) pledges or deposits made to secure payment
of worker’s compensation, unemployment insurance, pensions, or other social
security programs, (e) good-faith pledges or deposits made to secure performance
of bids, tenders, contracts (other than for the repayment of borrowed money), or
leases, or to secure statutory obligations, surety or appeal bonds, or
indemnity, performance, or other similar bonds in the ordinary course of
business, (f) encumbrances consisting of zoning restrictions, easements, utility
district assessments or other restrictions on the use of property, none of which
materially impairs the operation by the Borrower and the Subsidiaries (taken as
a whole) of their business, and none of which is violated by existing or
proposed structures or land use where such violation would materially impair the
operation by the Borrower and the Subsidiaries (taken as a whole) of their
business, (g) the following, if the validity or amount thereof is being
contested in good faith and by appropriate and lawful proceedings and so long as
levy and execution thereon have been stayed and continue to be stayed, or they
do not in the aggregate materially detract from the value of any material assets
or the operations of the Borrower and the Subsidiaries taken as a whole: claims
and Liens for Taxes due and payable; claims and Liens upon, and defects of title
to, property, including any attachment of property or other legal process prior
to adjudication of a dispute on the merits; claims and Liens of mechanics,
materialmen, warehousemen, carriers, landlords, or other Liens; and judgment
Liens; (h) any Lien or encumbrance deemed to exist by virtue of any agreement or
arrangement expressly



--------------------------------------------------------------------------------

17

 

permitted by Section 6.04; and (i) any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the
Original Closing Date prior to the time the Person becomes a Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, or, with respect to any Indebtedness that shall
have been extended, renewed or refinanced in accordance with Section 6.06,
Refinancing Indebtedness in respect thereof.

“Permitted Subordinated Guarantee” means a Guarantee by a Subsidiary Loan Party
of Indebtedness of the Borrower; provided, that such Guarantee is subordinated
to the obligations of such Subsidiary Loan Party under the Guarantee Agreement
on the terms set forth in Exhibit C to the Restatement Agreement or on other
terms that at the time are customary for subordinated subsidiary Guarantees of
subordinated Indebtedness issued in registered public offerings in the United
States.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Operating Cash Flow” means, for any relevant period, Operating Cash
Flow of the Borrower and the Subsidiaries on a consolidated basis adjusted to
include the Operating Cash Flow of any operating units or entities acquired
during such relevant period and to exclude the Operating Cash Flow of any
operating units or entities divested or sold during such relevant period (in
each case, as if the acquisition or divestiture had occurred at the beginning of
such relevant period); provided, that (a) for purposes of determining Pro Forma
Operating Cash Flow, that portion of total Operating Cash Flow attributable to
any Restricted Joint Venture shall, to the extent positive, and subject to
clause (b) below, be excluded to the extent required in order that not more than
5% of total Operating Cash Flow shall be attributable to any one or more
Restricted Joint Ventures, and (b) any portion of Operating Cash Flow
attributable to a Restricted Joint Venture that would otherwise be excluded
under the preceding proviso may nevertheless be included in Pro Forma Operating
Cash Flow to the extent it does not exceed the cash dividends or other cash
distributions received by the Borrower and its other Subsidiaries from such
Restricted Joint Venture during the relevant period.



--------------------------------------------------------------------------------

18

 

“Reaffirmation Agreement” means the Reaffirmation Agreement among the Borrower,
the other Loan Parties and the Administrative Agent substantially in the form of
Exhibit B to the Restatement Agreement.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness; (b) the maturity
of such Refinancing Indebtedness shall not be earlier, and the weighted average
life to maturity of such Refinancing Indebtedness shall not be shorter, than
that of such Original Indebtedness; (c) such Refinancing Indebtedness shall not
be required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default or a change in control or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of such Original Indebtedness) prior to the earlier of
(i) the maturity of such Original Indebtedness and (ii) the date 180 days after
the Tranche 2 Maturity Date; (d) such Refinancing Indebtedness shall not
constitute an obligation of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become) an
obligor in respect of such Original Indebtedness, and shall not constitute an
obligation of the Borrower if the Borrower shall not have been an obligor in
respect of such Original Indebtedness, and, in each case, shall constitute an
obligation of such Subsidiary or of the Borrower only to the extent of their
obligations in respect of such Original Indebtedness; (e) if such Original
Indebtedness shall have been subordinated to the Loan Documents Obligations,
such Refinancing Indebtedness shall also be subordinated to the Loan Documents
Obligations on terms not less favorable in any material respect to the Lenders;
and (f) such Refinancing Indebtedness shall not be secured by any Lien on any
asset other than the assets that secured such Original Indebtedness (or would
have been required to secure such Original Indebtedness pursuant to the terms
thereof) or, in the event Liens securing such Original Indebtedness shall have
been contractually subordinated to any Lien securing the Loan Documents
Obligations, by any Lien that shall not have been contractually subordinated to
at least the same extent.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.



--------------------------------------------------------------------------------

19

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.

“Reportable Event” means any reportable event as defined by Section 4043 of
ERISA and the regulations issued under such Section with respect to a Plan
(other than a Multiemployer Plan), excluding, however, such events as to which
the PBGC by regulation or by technical update waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event; provided that a failure to meet the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA shall be a reportable event
regardless of the issuance of any waiver in accordance with Section 412(d) of
the Code.

“Restatement Agreement” means the Amendment and Restatement Agreement dated as
of November 16, 2009, among the Borrower, the Lenders party thereto, the Issuing
Bank and JPMorgan Chase Bank, N.A., as the Administrative Agent.

“Restatement Effective Date” has the meaning assigned to such term in the
Restatement Agreement.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Borrower or any Subsidiary, or (b) any Bond Payment.

“Restricted Joint Venture” means a Joint Venture that is subject to any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon its ability, or the ability of the Borrower or a Subsidiary to
cause it, to pay dividends or other distributions with respect to its shares of
capital stock or other equity interests.

“Revolving Borrowing” means a Borrowing of any Class consisting of Revolving
Loans of such Class.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amounts of such Lender’s Revolving Loans and
its LC Exposure at such time.

“Revolving Loan” means a Tranche 1 Revolving Loan or a Tranche 2 Revolving Loan.



--------------------------------------------------------------------------------

20

 

“S&P” shall mean Standard and Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

“Second Amendment” means the Second Amendment to the Original Credit Agreement
dated as of February 26, 2009.

“Second Amendment Date” means February 26, 2009.

“Senior Leverage Ratio” means, as of any date, the ratio of (a) the sum, without
duplication, of (i) all Indebtedness under the Loan Documents, (ii) all
Indebtedness secured by a Lien on any assets of the Borrower or any Subsidiary,
(iii) all Indebtedness consisting of Capital Lease Obligations, (iv) all Funded
Debt of Subsidiaries (other than Guarantees of Indebtedness of the Borrower) and
(v) all Funded Debt of the Borrower Guaranteed by one or more Subsidiaries other
than under Permitted Subordinated Guarantees, to (b) Pro Forma Operating Cash
Flow for the period of four consecutive fiscal quarters of the Borrower most
recently ended on or prior to such date for which consolidated financial
statements have been delivered to the Agent pursuant to Section 5.01(a) or
5.01(b).

“Subordinated Guarantee Indebtedness” means (a) indebtedness of the Borrower
issued on or after the Restatement Effective Date and Guaranteed on a
subordinated basis by one or more Subsidiary Loan Parties; provided that (i) the
final maturity thereof shall be not earlier than the date 180 days after Tranche
2 Maturity Date as of the time of the issuance thereof, (ii) if a Subsidiary
that is not a Subsidiary Loan Party shall Guarantee such indebtedness, such
Subsidiary shall, prior to such Guarantee or promptly thereafter, execute a
supplement to this Agreement in a form reasonably approved by the Administrative
Agent providing for such Subsidiary to become a Subsidiary Loan Party under the
Loan Documents, (iii) no Subsidiary Loan Party shall Guarantee such indebtedness
other than under a Permitted Subordinated Guarantee and (iv) the obligations
evidenced by such securities shall not be secured by any Lien on any asset of
the Borrower or any Subsidiary; and (b) any Refinancing Indebtedness in respect
thereof.

“Subordinated Guarantee Indebtedness Documents” means the indenture, credit
agreement or other agreement under which any Subordinated Guarantee Indebtedness
is issued or incurred and all other instruments, agreements and other documents
evidencing or governing such Subordinated Guarantee Indebtedness or providing
any Guarantee or other right in respect thereof.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.



--------------------------------------------------------------------------------

21

 

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means each Subsidiary that is a party to the Guarantee
Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Leverage Ratio” means, as of any date, the ratio of (a) Funded Debt of
the Borrower and the Subsidiaries, determined on a consolidated basis, as of
such date to (b) Pro Forma Operating Cash Flow for the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date for which consolidated financial statements have been delivered to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b).

“Tranche 1 Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Tranche 1
Maturity Date and the date of termination of the Tranche 1 Commitments.

“Tranche 1 Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche 1 Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum permitted aggregate amount of such Lender’s Tranche 1
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Lender’s Tranche 1 Commitment as of the Restatement Effective
Date is set forth on Schedule 2.01. The initial amount of the Tranche 1
Commitment of any Lender that becomes a Tranche 1 Lender after the Restatement
Effective Date is set forth in the Assignment and Assumption pursuant to which
such Lender shall have acquired its Tranche 1 Commitment.

“Tranche 1 Lender” means a Lender with a Tranche 1 Commitment or, if the Tranche
1 Commitments have terminated, a Lender with Tranche 1 Revolving Credit
Exposure.

“Tranche 1 Maturity Date” means June 7, 2011.

“Tranche 1 Participation Percentage” means, with respect to any Tranche 1
Lender, the percentage of the Tranche 1 Commitments represented by such Lender’s
Tranche 1 Commitment. If the Tranche 1 Commitments have terminated, the
Tranche 1 Participation Percentages shall be determined based upon the Tranche 1
Commitments most recently in effect, giving effect to any assignments.



--------------------------------------------------------------------------------

22

 

“Tranche 1 Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amounts of such Lender’s Tranche 1
Revolving Loans and the portion of its LC Exposure attributable to its Tranche 1
Commitment at such time.

“Tranche 1 Revolving Loan” means a Loan made pursuant to clause (a) of
Section 2.01.

“Tranche 2 Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of the Tranche 2
Maturity Date and the date of termination of the Tranche 2 Commitments.

“Tranche 2 Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche 2 Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum permitted aggregate amount of such Lender’s Tranche 2
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
amount of each Lender’s Tranche 2 Commitment as of the Restatement Effective
Date is set forth on Schedule 2.01. The initial amount of the Tranche 2
Commitment of any Lender that becomes a Tranche 2 Lender after the Restatement
Effective Date is set forth in the Assignment and Assumption pursuant to which
such Lender shall have acquired its Tranche 2 Commitment.

“Tranche 2 Lender” means a Lender with a Tranche 2 Commitment or, if the Tranche
2 Commitments have terminated, a Lender with Tranche 2 Revolving Credit
Exposure.

“Tranche 2 Maturity Date” means December 31, 2012.

“Tranche 2 Participation Percentage” means, with respect to any Tranche 2
Lender, the percentage of the Tranche 2 Commitments represented by such Lender’s
Tranche 2 Commitment. If the Tranche 2 Commitments have terminated, the
Tranche 2 Participation Percentages shall be determined based upon the Tranche 2
Commitments most recently in effect, giving effect to any assignments.

“Tranche 2 Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amounts of such Lender’s Tranche 2
Revolving Loans and the portion of its LC Exposure attributable to its Tranche 2
Revolving Commitment at such time.

“Tranche 2 Revolving Loan” means a Loan made pursuant to clause (b) of
Section 2.01.

“Transactions” means the execution, delivery and performance by the Borrower and
the Subsidiary Loan Parties of the Loan Documents, the borrowing of the Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.



--------------------------------------------------------------------------------

23

 

“2013 Senior Notes” means the Borrower’s 6-3/4% Senior Notes due 2013.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate or, in the
case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“Unrestricted Cash” means unrestricted cash and cash equivalents owned by the
Loan Parties and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor other than (a) Liens created under the Loan
Documents and (b) Liens constituting banker’s liens, rights of setoff or similar
rights and remedies as to deposit accounts or other funds maintained with
depository institutions; provided that such deposit accounts or funds are not
established or deposited for the purpose of providing collateral for any
Indebtedness and are not subject to restrictions on access by Borrower or any
Subsidiary in excess of those required by applicable banking regulations.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche 1
Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Tranche 1 Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Tranche 1 Revolving Borrowing”) or
by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Tranche 1 Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement (including any Loan Document), instrument or other document as
from time to time amended, supplemented or otherwise modified



--------------------------------------------------------------------------------

24

 

(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Original Closing Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.05. Status of Obligations. The Loan Documents Obligations are hereby
designated as “Senior Debt” and as “Designated Senior Debt” under, and for
purposes of, each of the Subordinated Guarantee Indebtedness Documents. In the
event that the Borrower or any other Loan Party shall at any time issue or have
outstanding any other subordinated indebtedness, the Borrower shall take or
cause such other Loan Party to take all such actions as shall be necessary to
cause the Loan Documents Obligations to constitute senior indebtedness (however
denominated) in respect of such subordinated indebtedness and to enable the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
subordinated indebtedness. Without limiting the foregoing, the Loan Documents
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” under and in respect of any indenture or other agreement or
instrument under which such other subordinated indebtedness is outstanding and
are further given all such other designations as shall be required under the
terms of any such subordinated indebtedness in order that the Lenders may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such subordinated
indebtedness.



--------------------------------------------------------------------------------

25

 

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Tranche 1 Lender agrees to make Tranche 1 Revolving Loans to the
Borrower from time to time during the Tranche 1 Availability Period in dollars
in an aggregate principal amount that will not result in (i) such Lender’s
Tranche 1 Revolving Credit Exposure exceeding such Lender’s Tranche 1
Commitment, (ii) the sum of the total Tranche 1 Revolving Credit Exposures
exceeding the total Tranche 1 Commitments and (iii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Tranche 1 Revolving Loans.

(b) Subject to the terms and conditions set forth herein, each Tranche 2 Lender
agrees to make Tranche 2 Revolving Loans to the Borrower from time to time
during the Tranche 2 Availability Period in dollars in an aggregate principal
amount that will not result in (i) such Lender’s Tranche 2 Revolving Credit
Exposure exceeding such Lender’s Tranche 2 Commitment, (ii) the sum of the total
Tranche 2 Revolving Credit Exposures exceeding the total Tranche 2 Commitments
and (iii) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Tranche 2
Revolving Loans.

(c) Notwithstanding the foregoing, so long as any Tranche 1 Commitments shall be
in effect, subject to Section 2.02(d) below, the Borrower will not borrow
Revolving Loans of either Class unless it shall simultaneously borrow Revolving
Loans of the other Class and, in the case of Eurocurrency Loans, with the same
initial Interest Period, in an aggregate amount such that the Loan made by each
Lender on the occasion of such borrowing shall equal its Participation
Percentage of the aggregate amount borrowed; provided, that if at the time of
any borrowing, or after giving effect thereto, there shall be no remaining
unused amount of the Commitments of one Class and there shall be a remaining
unused amount of the Commitments of the other Class, such borrowing, or portion
thereof, may utilize up to the entire remaining unused amount of Commitments of
such Class without regard to the limitation set forth in this Section 2.01(c).

(d) Notwithstanding any other provision of this Agreement, (i) any Tranche 1
Lender may, with the consent of the Borrower, convert its Tranche 1 Commitment
and Tranche 1 Revolving Loans to a Tranche 2 Commitment and Tranche 2 Revolving
Loans, and (ii) one or more financial institutions (which may include any
Lender) selected by the Borrower and, in the case of financial institutions that
are not Lenders, approved by the Administrative Agent (such approval not to be
unreasonably withheld) may establish new Tranche 2 Commitments provided that in
connection therewith, there shall be a simultaneous reduction under



--------------------------------------------------------------------------------

26

 

Section 2.08(b) of an equivalent amount of the Tranche 1 Commitments (which
(A) in the case of the conversion of a Tranche 1 Commitment, shall be effected
by the reduction of such Tranche 1 Commitment by the amount of such conversion
and (B) in the case of a new Tranche 2 Commitment, shall be effected by a pro
rata reduction of the Tranche 1 Commitments then in effect), in each case
subject to the Borrower, the Administrative Agent and the Lenders or other
financial institutions converting their Commitments or establishing new Tranche
2 Commitments, as the case may be, agreeing upon and implementing appropriate
measures to ensure that each Lender’s Loans of each Class will represent the
same percentage of its Commitment of such Class as the Loans of the other
Lenders of such Class represent of their Commitments of such Class. The
Administrative Agent is hereby authorized to require such prepayments,
reborrowings and other actions hereunder as shall be agreed upon pursuant to the
immediately preceding sentence.

SECTION 2.02. Loans and Borrowings. (a) Each Tranche 1 Revolving Loan shall be
made as part of a Borrowing consisting of Tranche 1 Revolving Loans made by the
Tranche 1 Lenders ratably in accordance with their respective Tranche 1
Participation Percentages. Each Tranche 2 Revolving Loan shall be made as part
of a Borrowing consisting of Tranche 2 Revolving Loans made by the Tranche 2
Lenders ratably in accordance with their respective Tranche 2 Participation
Percentages. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement; provided further that if the designation of any such foreign branch
or Affiliate shall result in any costs, reductions or Taxes which would not
otherwise have been applicable and for which such Lender would, but for this
proviso, be entitled to request compensation under Section 2.14 or 2.16, such
Lender shall not be entitled to request such compensation unless it shall in
good faith have determined such designation to be necessary or advisable to
avoid any material disadvantage to it.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a Eurodollar
Borrowing that results from a continuation of an outstanding Eurodollar
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing. At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $1,000,000; provided that an ABR Revolving Borrowing of any Class
may be in an



--------------------------------------------------------------------------------

27

 

aggregate amount that is (i) equal to the entire unused balance of the total
Commitments of such Class or (ii) required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Each Competitive Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, (i) any Tranche
1 Borrowing if the Interest Period requested with respect thereto would end
after the Tranche 1 Maturity Date and (ii) any Tranche 2 Borrowing if the
Interest Period requested with respect thereto would end after the Tranche 2
Maturity Date.

SECTION 2.03. Requests for Revolving Borrowings. In order to request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing (including an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e)), not later than 10:00 a.m., New York City time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the Class and aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.



--------------------------------------------------------------------------------

28

 

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the sum of
the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, repay and reborrow Competitive Loans
at the discretion of the Lenders that elect to make Competitive Bids in
accordance with the procedures set forth herein. In order to request Competitive
Bids, the Borrower shall notify the Administrative Agent of such request by
telephone, in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, four Business Days before the date of the proposed Borrowing
and, in the case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York
City time, one Business Day before the date of the proposed Borrowing; provided
that a Competitive Bid Request shall not be made within five Business Days after
the date of any previous Competitive Bid Request, unless any and all such
previous Competitive Bid Requests shall have been withdrawn or all Competitive
Bids received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by facsimile, inviting the Lenders to submit Competitive Bids.

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by facsimile, in the case
of a Eurodollar Competitive Borrowing, not later than 9:30 a.m., New York City
time, three Business Days before the proposed date of such Competitive
Borrowing, and in the case of a



--------------------------------------------------------------------------------

29

 

Fixed Rate Borrowing, not later than 9:30 a.m., New York City time, on the
proposed date of such Competitive Borrowing. Competitive Bids that do not
conform substantially to the form approved by the Administrative Agent may be
rejected by the Administrative Agent, and the Administrative Agent shall notify
the applicable Lender as promptly as practicable. Each Competitive Bid shall
specify (i) the principal amount (which shall be a minimum of $5,000,000 and an
integral multiple of $1,000,000 and which may equal the entire principal amount
of the Competitive Borrowing requested by the Borrower) of the Competitive Loan
or Loans that the Lender is willing to make, (ii) the Competitive Bid Rate or
Rates at which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof. Notwithstanding anything to the contrary herein, a Tranche 1 Lender
may not make a Competitive Bid with respect to any requested Competitive
Borrowing if the Interest Period requested with respect to such Competitive
Borrowing in the related Competitive Bid Request would end after the Tranche 1
Maturity Date.

(c) The Administrative Agent shall promptly notify the Borrower by facsimile of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph (d), the Borrower may
accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed by facsimile in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 10:30 a.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 10:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided, that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if the Borrower rejects a Competitive Bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $5,000,000 and an integral multiple of $1,000,000; provided further
that if a Competitive Loan must be in an amount less than $5,000,000 because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
of $1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph (d) shall be
irrevocable.



--------------------------------------------------------------------------------

30

 

(e) The Administrative Agent shall promptly notify each bidding Lender by
facsimile whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) If any Lender that is the Administrative Agent or an Affiliate of the
Administrative Agent shall elect to submit a Competitive Bid in its capacity as
a Lender, it shall submit such Competitive Bid directly to the Borrower at least
one quarter of an hour earlier than the time by which the other Lenders are
required to submit their Competitive Bids to the Administrative Agent pursuant
to paragraph (b) of this Section.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in dollars for its own account, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Tranche 2 Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least three Business Days in advance of the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$35,000,000, (ii) the total Revolving Credit Exposures of any Class will not
exceed the aggregate Commitments of such Class, (iii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans will not exceed the total Commitments and (iv) if such Letter
of Credit is a Letter of Credit with a term extending beyond the Tranche 1
Maturity Date, the aggregate LC Exposure attributable to Letters of Credit
expiring after the Tranche 1 Maturity Date will not exceed the aggregate
Commitments that are scheduled to remain in effect after the Tranche 1 Maturity
Date.



--------------------------------------------------------------------------------

31

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Tranche 2 Maturity Date. Any Letter of Credit
may provide by its terms that it may be extended for additional successive
one-year periods on terms reasonably acceptable to the Issuing Bank. Any Letter
of Credit providing for automatic extension shall be extended upon the then
current expiration date without any further action by any Person unless the
Issuing Bank shall have given notice to the applicable beneficiary (with a copy
to the Borrower) of the election by the Issuing Bank not to extend such Letter
of Credit by a time agreed upon by the Borrower and the Issuing Bank and set
forth in such Letter of Credit; provided, that no Letter of Credit may be
extended automatically or otherwise beyond the date that is five Business Days
prior to the Tranche 2 Maturity Date. For clarification purposes only and
subject to the terms and conditions set forth in this Agreement, a Letter of
Credit for which the Borrower has deposited cash collateral in an account with
the Administrative Agent pursuant to paragraph (j) of this Section in an amount
equal to the full undrawn face amount of such Letter of Credit shall remain
outstanding until its stated expiration date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Participation
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Participation Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments of any Class, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the



--------------------------------------------------------------------------------

32

 

Borrower prior to such time on such date, then not later than 12:00 noon, New
York City time, on (i) the Business Day that the Borrower receives such notice,
if such notice is received prior to 10:00 a.m., New York City time, on the day
of receipt, or (ii) the Business Day immediately following the day that the
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Participation Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Participation Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Bank or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any



--------------------------------------------------------------------------------

33

 

consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or wilful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date on which such LC Disbursement is made to
but excluding the date on which the Borrower reimburses such LC Disbursement
(i) as to the portion thereof equal to the product of (A) the amount of such
unreimbursed LC Disbursement and (B) the sum of the Participation Percentages of
all the Tranche 1 Lenders attributable to their Tranche 1 Commitments, the rate
then applicable to ABR Tranche 1 Revolving Loans and (ii) as to the portion
thereof equal to the product of (A) the amount of such unreimbursed LC
Disbursement and (y) the sum of the Participation Percentages of all the Tranche
2 Lenders attributable to their Tranche 2 Commitments, the rate then applicable
to ABR Tranche 2 Revolving Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.12(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment (it being agreed that the rate at
which such interest shall be deemed to accrue for the account of the Lenders of
any Class shall correspond to the rate at which, pursuant to the next preceding
sentence, interest accrues on the portion of the applicable unreimbursed LC
Disbursement equal to the product of (x) the amount of such LC Disbursement and
(y) the sum of the Participation Percentages, as the case may be, of all the
Lenders of such Class).



--------------------------------------------------------------------------------

34

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(c). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the



--------------------------------------------------------------------------------

35

 

Borrower within three Business Days after all Events of Default have been cured
or waived. For clarification purposes only and subject to the terms and
conditions set forth in this Agreement, a Letter of Credit for which the
Borrower has deposited cash collateral in an account with the Administrative
Agent pursuant to this paragraph (j) in an amount equal to the full undrawn face
amount of such Letter of Credit shall remain outstanding until its stated
expiration date.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate borne by the applicable Borrowing. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect new Interest Periods
therefor, all as provided in this Section; provided, that so long as any Tranche
1 Loans shall be outstanding, the Borrower shall not convert or continue a
Borrowing of either Class under this Section unless it shall simultaneously and
ratably convert in the same manner the corresponding Borrowing of the other
Class. The Borrower may elect different options with respect to different
portions of any Borrowing to be continued or converted, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Competitive
Borrowings, which may not be converted or continued.



--------------------------------------------------------------------------------

36

 

(b) In order to make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.



--------------------------------------------------------------------------------

37

 

SECTION 2.08. Termination, Reduction and Extension of Commitments. (a) Unless
previously terminated, (A) the Tranche 1 Commitments shall terminate on the
Tranche 1 Maturity Date and (B) the Tranche 2 Commitments shall terminate on the
Tranche 2 Maturity Date.

(b) Subject to Section 2.10(d), the Borrower may at any time terminate, or from
time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000, (ii) the Borrower shall not
terminate or reduce the Commitments of any Class if, after giving effect to any
concurrent prepayment of the Loans, (A) the total Revolving Credit Exposures of
such Class would exceed the total Commitments of such Class or (B) the total
Revolving Credit Exposures of all Classes plus the aggregate principal amount of
outstanding Competitive Loans would exceed the total Commitments of all Classes
and (iii) until the Tranche 1 Commitments shall terminate, (x) the Borrower
shall not terminate or reduce the Tranche 2 Commitments unless the Borrower
shall concurrently therewith terminate or reduce, at least ratably, the Tranche
1 Commitments and (y) except as provided for in Section 2.01(d), the Borrower
shall not, until December 31, 2010, terminate or reduce the Tranche 1
Commitments unless the Borrower shall concurrently therewith terminate or
reduce, ratably, the Tranche 2 Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments of such Class delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders of such Class in accordance with their respective
Commitments of such Class.

(d) On the Restatement Effective Date, the Commitments of the Tranche 2 Lenders
under the Original Credit Agreement will be reduced and their Loans prepaid as
provided in the Restatement Agreement.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Tranche 1 Lender the then unpaid principal amount of each Tranche 1
Revolving Loan on the Tranche 1 Maturity Date, (ii) to the Administrative Agent
for the account of each Tranche 2 Lender the then unpaid principal amount of
each Tranche 2 Revolving Loan on the Tranche 2 Maturity Date and (iii) to the
Administrative Agent for the account of each applicable Lender the then unpaid
principal amount of each Competitive Loan on the last day of the Interest Period
applicable to such Loan.



--------------------------------------------------------------------------------

38

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.

SECTION 2.10. Prepayment of Loans. (a) Subject to Sections 2.10(d) and 2.15, the
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part; provided, that so long as any Tranche 1 Loans
shall be outstanding, the Borrower shall not prepay any Borrowing of either
Class under this paragraph unless it shall simultaneously and ratably prepay the
corresponding Borrowing of the other Class.

(b) In the event of the termination of the Commitments of any Class, the
Borrower shall prepay all outstanding Borrowings of such Class on the date of
such termination. In the event of any reduction of the Commitments of any Class,
the Borrower shall prepay outstanding Borrowings to the extent, if any,
necessary so that, on the date of and after giving effect to such reduction,
(i) the total Revolving Credit Exposures of such Class does not exceed the total
Commitments of such Class, (ii) the total Revolving Credit Exposures of all
Classes plus the aggregate principal amount of the outstanding Competitive Loans
does not exceed the total Commitments of all Classes and (iii) except for any
prepayment under any Class in connection with a termination of the Commitments
of such Class, the Borrower shall not prepay any Borrowing of either Class under
this paragraph unless it shall simultaneously and ratably prepay the
corresponding Borrowing of the other Class.



--------------------------------------------------------------------------------

39

 

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

(d) The Borrower shall not have the right to prepay any Competitive Loan and
shall not terminate or reduce the Commitments if such termination or reduction
would require prepayment of any Competitive Loan.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Percentage per annum on the daily unused amount of the Commitment of
any Class of such Lender during the period from and including the Original
Closing Date to but excluding the date on which the Commitments of such Class
terminate; provided that for purposes of calculating commitment fees,
outstanding Competitive Loans shall not be counted as usage of the Lenders’
Commitments. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments of the applicable Class terminate, commencing on the first such date
to occur after the Original Closing Date. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to the portion of the LC
Exposure of such Lender attributable to its Commitment of any Class, which shall
accrue at the Applicable Percentage used to determine the interest rate
applicable to Eurodollar Revolving Loans of such Class on the average daily
amount of such portion of the LC Exposure of such Lender attributable to its
Commitment of such Class (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Original
Closing Date to but excluding the later of the date on which such Lender’s
Commitment of such Class terminates and the date on which such Lender



--------------------------------------------------------------------------------

40

 

ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Original Closing Date
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Original Closing Date; provided that (A) all such participation fees
attributable to Commitments of any Class shall be payable on the date on which
Commitments of such Class terminate and any such fees accruing after the date on
which the Commitments of such Class terminate shall be payable on demand and
(B) all such fronting fees shall be payable on the date on which all the
Commitments terminate and any such fees accruing after the date on which all the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees,
participation fees and upfront fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Percentage from time to time in effect.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Percentage from time to time in effect (or, in the
case of a Competitive Loan, the LIBO Rate for the Interest Period in effect for
such Borrowing plus the Margin offered by the Lender making such loan and
accepted by the Borrower pursuant to Section 2.04).

(c) Each Fixed Rate Loan shall bear interest at a rate per annum equal to the
Fixed Rate applicable to such Loan.



--------------------------------------------------------------------------------

41

 

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, the rate
otherwise applicable to such Loan as provided above plus 2% per annum or (ii) in
the case of any other amount, the highest rate applicable to ABR Revolving Loans
of any Class as provided above plus 2% per annum.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the applicable Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, (iii) in the event of any conversion of any
Loan (other than an ABR Revolving Loan) prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion and (d) in the event the Commitments of any Class are
terminated, all accrued and unpaid interest on the Loans of such Class shall be
paid on the date of such termination.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period or that a Change in Law
makes it unlawful for any one or more of the Lenders to make a Eurodollar Loan;
or

(b) the Administrative Agent is advised by the Required Lenders that, as a
result of a Change in Law or other unusual events or conditions affecting the
markets in which such Lenders conduct their funding operations, the LIBO Rate
for such Interest Period will be lower than the actual cost to such Lenders of
obtaining the funds necessary to make or maintain their Loans comprising such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or



--------------------------------------------------------------------------------

42

 

continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan or to
increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender or the
Issuing Bank, as the case may be, to be material, then the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or the Issuing Bank’s capital or on the
capital of such Lender’s holding company or the Issuing Bank’s holding company,
if any, as a consequence of this Agreement or the Loans made by or
participations in Letters of Credit held by such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s holding company or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s holding company or the Issuing Bank’s holding company with respect
to capital adequacy) by an amount deemed by such Lender or the Issuing Bank, as
the case may be, to be material, then from time to time the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s
holding company or the Issuing Bank’s holding company for any such reduction
suffered.



--------------------------------------------------------------------------------

43

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, and setting forth in reasonable detail the manner in which such amount
or amounts shall have been determined, shall be delivered to the Borrower and
shall, if submitted in good faith, be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than six months prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto, (b) the conversion of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, prepay or continue any Revolving Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice is permitted to be revocable and is revoked in accordance herewith),
(d) the failure to borrow any Competitive Loan after accepting the Competitive
Bid to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed
Rate Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.18, then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event by payment to such Lender of an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of the applicable Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert, prepay or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBO Rate or the Fixed Rate, as the case may be, in
effect (or that would have been in effect) for such Interest Period, over
(ii) the



--------------------------------------------------------------------------------

44

 

amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits at other banks in the London interbank market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, and setting forth in reasonable detail the manner in which such amount
or amounts shall have been determined, shall be delivered to the Borrower and
shall, if submitted in good faith, be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate (not including the Applicable Percentage
added to the LIBO Rate under Section 2.12(b)) that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, and setting forth in reasonable
detail the manner in which such amount or amounts shall have been determined,
shall be delivered to the Borrower and shall, if submitted in good faith, be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) each of the Administrative Agent, the Issuing Bank or the
applicable Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the Issuing Bank, as
the case may be, and any liability (including penalties, interest and reasonable
expenses) arising therefrom or with



--------------------------------------------------------------------------------

45

 

respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, by the Administrative Agent on its own behalf or on behalf
of a Lender, or by the Issuing Bank, and setting forth in reasonable detail the
manner in which such amount shall have been determined, shall, if submitted in
good faith, be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), on or before the date on which it becomes a Lender, and
at such other times as prescribed by applicable law, properly completed and
executed forms prescribed by applicable law (together with such other
documentation or certification as the Borrower may reasonably request) that will
permit the Borrower to make such payments without withholding or at a reduced
rate.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or otherwise) prior to 12:00 noon, New
York City time (or such other time as shall be set forth herein), on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received for the account
of any other Person to the appropriate recipient in the amount owed to it
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.



--------------------------------------------------------------------------------

46

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to fully pay all amounts then due hereunder, such funds
shall be applied to the amounts then due hereunder in such order and priority as
the Administrative Agent may elect; provided that any funds that the
Administrative Agent elects to apply to principal, interest or fees then due
shall be applied ratably to all amounts of principal, interest or fees (as the
case may be) then due.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payments giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant other than the Borrower or
any Subsidiary or Affiliate thereof. The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or paragraph (d) above, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.



--------------------------------------------------------------------------------

47

 

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the good faith judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in such
Lender’s good faith judgment. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than, at the election of such Lender, any outstanding Competitive Loans
held by it) to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than, at the election of such Lender,
Competitive Loans, as to which such Lender will continue to have all of its
rights hereunder) and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.



--------------------------------------------------------------------------------

48

 

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and the Subsidiaries
(i) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, has all requisite power and authority to
carry on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required and,
(ii) possesses all requisite authority and power and material licenses, permits,
franchises (including, without limitation, licenses, permits and franchises
issued by the FCC), and valid and subsisting network affiliation agreements in
the case of each Subsidiary that operates a network affiliated television
broadcasting enterprise, to conduct its business as presently conducted.

SECTION 3.02. Authorization; Enforceability. The Transactions entered or to be
entered into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action. This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document to which any Loan Party is or is to be
a party constitutes, or when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, and (ii) routine filings after the
Original Closing Date with Securities and Exchange Commission and the FCC made
pursuant to the requirements of 47 CFR 73.3613, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any Subsidiary or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture, or
other material agreement or instrument binding upon the Borrower or any
Subsidiary or its assets, or give rise to a right thereunder to require any
material payment to be made by the Borrower or any Subsidiary, and (d) will not
result in the creation or imposition of any Lien other than a Permitted Lien on
any asset of the Borrower or any Subsidiary.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of earnings, shareholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2008, reported on by Ernst & Young LLP,
independent auditors. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.



--------------------------------------------------------------------------------

49

 

(b) Since December 31, 2008, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title or interest that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes.

(b) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Labor and Environmental Matters. (a) There are not any
actions, suits or proceedings by or before any arbitrator or Governmental
Authority now pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or any other Loan Document or the Transactions.

(b) Except for the Disclosed Matters, there are no actual or, to the knowledge
of the Borrower, threatened labor controversies, including strikes, work
stoppages, work slow downs or National Labor Relations Board proceedings,
affecting the Borrower or the Subsidiaries, that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

(c) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, neither the Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(d) There has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.



--------------------------------------------------------------------------------

50

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08. Certain Legal Matters. (a) Neither the Borrower nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

(b) Neither the Borrower nor any Subsidiary is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying margin stock, within the meaning of Regulation U of the
Board. Margin stock will at all times constitute less than 25% of the assets of
the Borrower individually and the Borrower and the Subsidiaries on a
consolidated basis that are subject to the restrictions of Section 6.01 and
6.02.

SECTION 3.09. Taxes. Each of the Borrower and the Subsidiaries has filed or
caused to be filed all tax returns and reports required to have been filed and
paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, shall have set aside
on its books adequate reserves or (b) to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect. As of the
Restatement Effective Date, the present value of all accrued benefit liabilities
under each Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87), determined at the most recent annual
valuation date for such Plan, does not exceed by more than $200,000,000 the fair
market value of the assets of such Plan, determined at the most recent annual
valuation date for such Plan, and the present value of all accrued benefit
liabilities of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87), determined at the most
recent annual valuation dates for such Plans, does not exceed by more than
$200,000,000 the fair market value of the assets of all such underfunded Plans,
determined at the most recent annual valuation date for such Plans.

SECTION 3.11. Disclosure. There are no agreements, instruments or corporate
restrictions to which the Borrower or any of the Subsidiaries is subject, and no
other matters known to the Borrower, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected and pro
forma financial information, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.



--------------------------------------------------------------------------------

51

 

ARTICLE IV

Conditions

SECTION 4.01. Restatement Effective Date. The effectiveness of this Amended and
Restated Five-Year Competitive Advance and Revolving Credit Facility Agreement
is subject to the satisfaction of the conditions set forth in the Restatement
Agreement.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (but not on the occasion of any interest election
pursuant to Section 2.07 that does not increase the outstanding principal amount
of the Loans of any Lender), and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) In the case of a Borrowing of Revolving Loans, the Administrative Agent
shall have received a Borrowing Request for such Borrowing in accordance with
Section 2.03; in the case of a Borrowing of Competitive Loans, the Borrower
shall have accepted the Competitive Bid or Bids in respect of such Loans in
accordance with Section 2.04; or, in the case of Letters of Credit, except with
respect to the renewal of any Letter of Credit that provides for automatic
renewal pursuant to the terms of Section 2.05(c), the Issuing Bank and the
Administrative Agent shall have received the appropriate notices, applications
or other information required in connection with such request in accordance with
Section 2.05.

(b) The representations and warranties of the Borrower and the other Loan
Parties set forth in the Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(d) In the case of any Borrowing or any issuance of, or increase in the amount
of, any Letter of Credit, the Borrower shall have delivered to the
Administrative Agent on the applicable Credit Extension Date a certificate of a
Financial Officer setting forth reasonably detailed calculations demonstrating
compliance with Section 6.07(a) and (b).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to matters specified in paragraphs (b) and
(c) of this Section.



--------------------------------------------------------------------------------

52

 

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or terminated, the principal of and interest
on each Loan and all fees payable hereunder have been paid in full, all Letters
of Credit have expired or terminated and all LC Disbursements have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of earnings,
stockholders’ equity and cash flows as of the end of and for such year, all
reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like emphasis
paragraph and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its condensed consolidated balance sheet and
related statements of earnings and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP for
interim financial information and with the instructions to Form 10-Q and Article
10 of Regulation S-X (and accordingly, such statements will not include all of
the information and footnotes required by GAAP for complete financial
statements);

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) identifying the Restricted Joint Ventures and setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.06 and
6.07 and (iii) stating whether any change in GAAP or in the application thereof
has occurred since the date of the most recent audited financial statements
referred to in Section 3.04 or delivered pursuant to this Section 5.01 and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether, in connection with their audit, anything came to
their attention that caused them to believe that the Borrower had failed to
comply with the terms, covenants, provisions or conditions of Sections 6.06 and
6.07;



--------------------------------------------------------------------------------

53

 

(e) promptly after the same become publicly available, copies of all annual and
quarterly reports to shareholders, reports to the Securities and Exchange
Commission on Form 10-K, Form 10-Q, Form 8-K or any successor form, proxy
statements and registration statements (other than those relating only to
employee benefit plans) filed or distributed by the Borrower or any Subsidiary;
and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$15,000,000;

(d) the receipt of any notice from the FCC or any other Governmental Authority
of the expiration without renewal, termination or suspension of, or the
institution of any proceedings to terminate or suspend, any main transmitter
license granted by the FCC or any other material license now or hereafter held
by the Borrower or any Subsidiary which is required to operate any television
broadcasting station in compliance with all applicable laws; and,

(e) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of the
business of the Borrower and the Subsidiaries taken as a whole; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02.



--------------------------------------------------------------------------------

54

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each Subsidiary to, (a) keep and maintain all property material to the
conduct of the business of the Borrower and the Subsidiaries taken as a whole in
good working order and condition, ordinary wear and tear and obsolescence
excepted, (b) keep and maintain all licenses, permits, franchises and major
network affiliation agreements (including those with American Broadcasting
Companies, Inc., National Broadcasting Companies, the Columbia Broadcasting
System, Inc., or Fox Broadcasting Company necessary for their business except as
the loss of the same could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect, it being understood and agreed that
a change from one such major network to another shall not be considered to have
such an effect; and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at reasonable times and as often as shall be reasonably
requested.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws (including Environmental Laws), regulations
and orders of any Governmental Authority applicable to it or its property,
except to the extent that failures to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The Borrower will cause the
proceeds of the Loans to be used only for general corporate purposes of the
Borrower and the Subsidiaries, including acquisitions, stock repurchases,
commercial paper backup and the funding of working capital requirements. Letters
of Credit issued hereunder will be used for general corporate purposes of the
Borrower and the Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.



--------------------------------------------------------------------------------

55

 

SECTION 5.09. Guarantee Requirement. (a) If any Designated Subsidiary is formed
or acquired, or if any Subsidiary becomes a Designated Subsidiary, in each case
after the Second Amendment Date, the Borrower will, as promptly as practicable,
and in any event within 30 days (or such longer period as the Administrative
Agent may agree to in writing), notify the Administrative Agent thereof and
cause the Guarantee Requirement to be satisfied with respect to such Subsidiary.

(b) The Borrower and each other Loan Party will execute any and all further
documents and instruments, and take all such further actions, that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Guarantee Requirement to be and remain
satisfied at all times, all at the expense of the Loan Parties.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated, the principal of and interest
on each Loan and all fees payable hereunder have been paid in full, all Letters
of Credit have expired or terminated and all LC Disbursements have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except that
the Borrower and the Subsidiaries may assign or sell delinquent receivables and
rights in respect thereof and may create, incur, assume or permit to exist
(a) Permitted Liens and (b) other Liens securing obligations in an aggregate
amount at any time not greater than $40,000,000.

SECTION 6.02. Fundamental Changes. (a) The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), or liquidate or dissolve,
except that any Subsidiary or other Person may merge into the Borrower if the
Borrower is the surviving corporation and at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing and
the Borrower shall be in compliance with the financial covenants contained in
this Article VI on a pro forma basis with such merger being deemed to have
occurred at the beginning of each relevant period.



--------------------------------------------------------------------------------

56

 

(b) The Borrower will not, and will not permit any Subsidiary to, engage to an
extent material to the Borrower and the Subsidiaries on a consolidated basis in
any business other than businesses of the type conducted by the Borrower and the
Subsidiaries on the Original Closing Date and businesses reasonably related
thereto.

SECTION 6.03. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any property or service) with, or make any
payment or transfer to, any of its Affiliates (other than the Borrower or any
Subsidiary) except upon terms no less favorable to the Borrower or such
Subsidiary than the Borrower or such Subsidiary could obtain in a comparable
arms-length transaction.

SECTION 6.04. Restrictive Agreements. The Borrower will not, nor will it permit
any Subsidiary (other than a Joint Venture) to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any
Subsidiary to pay dividends or other distributions with respect to its Equity
Interests or to make or repay loans or advances to the Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Subsidiary
or (b) the ability of the Borrower or any Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
the Loan Documents, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Original Closing Date and identified in Schedule 6.04
and extensions, renewals or refinancings thereof; provided that any such
extension, renewal or refinancing does not expand the scope of, or otherwise
make more restrictive, such restrictions and conditions, (iii) the foregoing
shall not apply to customary restrictions and conditions that are contained in
any agreement for the sale of any asset or Subsidiary in a transaction permitted
by this Agreement and applicable only to the asset or Subsidiary that is to be
sold, (iv) clause (a) of the foregoing shall not apply to restrictions on
Subsidiaries in which the aggregate equity investment of the Borrower and its
other Subsidiaries (other than any Joint Venture) does not exceed $20,000,000,
(v) clause (b) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (vi) clause (b) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (vii) the foregoing shall not apply to restrictions and
conditions contained in the Subordinated Guarantee Indebtedness Documents, so
long as such restrictions and conditions are not less favorable to the Borrower
or the Lenders than those described in Schedule 6.04A.

SECTION 6.05. Sale and Lease-Back Transactions. The Borrower will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, with any Person (other than the Borrower or a Subsidiary) whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred and for a
term, including any renewal thereof, of more than three years (a “Sale and
Lease-Back Transaction”), except for



--------------------------------------------------------------------------------

57

 

Sale and Lease-Back Transactions of real property and tangible personal property
with an aggregate fair market value not to exceed $40,000,000 at any time;
provided that any calculation of such aggregate fair market value shall exclude
any real property or tangible personal property subject to a lease pursuant to a
Sale and Lease-Back Transaction that was entered into on or subsequent to May 3,
2005 and terminated prior to the date of such calculation.

SECTION 6.06. Limitation on Indebtedness. The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the Original Closing Date and set forth on Schedule
6.06 and Refinancing Indebtedness in respect thereof;

(c) Indebtedness of the Borrower or any Subsidiary to the Borrower or any other
Subsidiary; provided that (i) such Indebtedness shall not have been transferred
or pledged to any other Person, and (ii) such Indebtedness shall be incurred in
compliance with Section 6.10;

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including any Indebtedness assumed in connection with the acquisition of any
such assets, and Refinancing Indebtedness in respect thereof; provided that
(A) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and
(B) immediately after giving effect to such Indebtedness, as if it had been
incurred on the last day of the most recent fiscal quarter for which financial
statements have been delivered, the Borrower is in pro forma compliance with
Section 6.07;

(e) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds;

(f) other Indebtedness of the Borrower that is secured by any Lien in an
aggregate principal amount for all such Indebtedness incurred under this
paragraph (f) not exceeding $25,000,000 at any time outstanding;

(g) Indebtedness under Film Contracts in an aggregate amount outstanding at any
time not to exceed $40,000,000;

(h) other Indebtedness of any Subsidiary in an aggregate principal amount for
all such Indebtedness incurred under this paragraph (h) not exceeding
$10,000,000 at any time outstanding;



--------------------------------------------------------------------------------

58

 

(i) Subordinated Guarantee Indebtedness in an aggregate amount outstanding at
any time not to exceed $450,000,000; and

(j) other unsecured Indebtedness of the Borrower; provided that the terms of
such Indebtedness shall not prohibit, restrict or impose any condition upon the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets.

SECTION 6.07. Financial Covenants. (a) The Borrower will not permit the Total
Leverage Ratio as of any Credit Extension Date or as of the last day of any
fiscal quarter during any period set forth below to exceed the ratio set forth
opposite such period:

 

Period

   Ratio

Restatement Effective Date through September 29, 2010

   8.00 to 1.00

September 30, 2010 through December 30, 2010

   7.75 to 1.00

December 31, 2010 through March 30, 2012

   7.25 to 1.00

March 31, 2012 through June 29, 2012

   7.00 to 1.00

June 30, 2012 through September 29, 2012

   6.75 to 1.00

September 30, 2012 and thereafter

   6.25 to 1.00

(b) The Borrower will not permit the Senior Leverage Ratio as of any Credit
Extension Date or as of the last day of any fiscal quarter during any period set
forth below to exceed the ratio set forth opposite such period:

 

Period

   Ratio

Restatement Effective Date through September 29, 2010

   1.75 to 1.00

September 30, 2010 and thereafter

   1.50 to 1.00

(c) The Borrower will not permit the ratio of Pro Forma Operating Cash Flow to
Interest Expense for any period of four consecutive fiscal quarters ending on
any date during any period set forth below to be less than the ratio set forth
opposite such period:

 

Period

   Ratio

Restatement Effective Date through June 29, 2012

   1.50 to 1.00

June 30, 2012 and thereafter

   1.75 to 1.00



--------------------------------------------------------------------------------

59

 

SECTION 6.08. Restricted Payments. The Borrower will not, and will not permit
any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so; provided, that (a) the Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) any Subsidiary may declare and pay dividends or
make other distributions ratably with respect to its Equity Interests, (c) the
Borrower may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Borrower
and the Subsidiaries, (d) the Borrower may declare a single cash dividend with
respect to its Equity Interests during any fiscal quarter (and may pay, not
later than the following fiscal quarter, dividends declared in compliance with
this clause (d)) so long as at the time of the declaration of such dividend
(i) no Default shall have occurred and be continuing or would result therefrom
and (ii) the Borrower’s Total Leverage Ratio is (A) less than 4.75 to 1.00 (in
which case the aggregate amount of the cash dividend that may be declared during
such quarter shall not exceed the lesser of $0.075 per share (as may be adjusted
from time-to-time for any stock-split, reverse stock-split or other similar
change) and $8,000,000), or (B) greater than or equal to 4.75 to 1.00 but less
than 5.25 to 1.00, (in which case the aggregate amount of the cash dividend that
may be declared during such quarter shall not exceed the lesser of $0.0375 per
share (as may be adjusted from time-to-time for any stock-split, reverse
stock-split or other similar change) and $4,000,000); (e) the Borrower may make
Bond Payments so long as at the time of and after giving effect to each such
Bond Payment, (i) the Total Leverage Ratio is greater than or equal to 5.00 to
1.00 but less than 5.25 to 1.00, (ii) the aggregate amount of Unrestricted Cash
and unused available Commitments is not less than $75,000,000, (iii) the
aggregate amount of Bond Payments made in reliance on this clause (e) shall not
exceed $25,000,000 in any fiscal year of the Borrower, and (iv) no Default shall
have occurred and be continuing, (f) the Borrower may make Bond Payments so long
as at the time of and after giving effect to each such Bond Payment (i) the
Total Leverage Ratio is less than 5.00 to 1.00, (ii) the aggregate amount of
Restricted Payments made in reliance on clauses (e) and (f) of this Section
taken together shall not exceed $50,000,000 in any fiscal year of the Borrower
and (iii) no Default shall have occurred and be continuing, and (g) in addition
to Bond Payments made in reliance on clauses (e) and (f) of this Section, the
Borrower may make Bond Payments in respect of the 2013 Senior Notes so long as
at the time of and after giving effect to each such Bond Payment, (i) the Senior
Leverage Ratio is less than 1.00 to 1.00, (ii) the aggregate amount of
Unrestricted Cash and unused available Tranche 2 Commitments is not less than
$75,000,000 and (iii) no Default shall have occurred and be continuing.

SECTION 6.09. Asset Sales. The Borrower will not, and will not permit any
Subsidiary to, engage in any sale, transfer, lease or other disposition of any
asset, including any Equity Interest owned by it (including through any issuance
by a Subsidiary of additional Equity Interests other than to the Borrower or
another Subsidiary), other than (a) sales, transfers, leases and other
dispositions of inventory and used or surplus equipment in the ordinary course
of business, (b) sales, transfers, leases and other dispositions to the Borrower
or any Subsidiary, (c) leases, licenses, subleases and sublicenses of assets in
the ordinary course of business of the Borrower and any Subsidiary, (d) Sale and
Lease-Back Transactions permitted under Section 6.05, (e) sales, transfers,



--------------------------------------------------------------------------------

60

 

leases and other dispositions of non-operating assets and interests in any Joint
Venture with an aggregate fair market value not exceeding, on a cumulative basis
during the term of this Agreement, $40,000,000, (f) any other sale, transfer,
lease or other disposition of assets with a book value that, taken together with
the book values of all other assets sold, transferred, leased or otherwise
disposed of in reliance on this clause (f) after the First Amendment Date, minus
any proceeds of any such sale, transfer, lease or disposition after the First
Amendment Date that are in the form of or are applied by the Borrower or any
Subsidiary within 180 days from the date of such sale, transfer, lease or
disposition to acquire, property, plant or equipment used or useful in the
businesses conducted by the Borrower and the Subsidiaries, is not in excess of
20% of the Borrower’s Consolidated Tangible Assets as of the end of the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01 as of the time of such sale, transfer or disposition,
(g) other sales, transfers, leases and other dispositions the net cash proceeds
of which are applied to prepay Revolving Loans in accordance with Section 2.10
hereof; provided that the Borrower shall simultaneously reduce the Commitments
in accordance with Section 2.08 hereof by an amount at least equal to the amount
of such net cash proceeds, and (h) at any time when the ratio referred to in
Section 6.07(a) as of the end of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01 shall
have been less than 4.00 to 1.00, other sales, transfers, leases and other
dispositions.

SECTION 6.10. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any Subsidiary to, purchase, hold,
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly-owned Subsidiary prior thereto), make or otherwise permit to
exist any Investment in any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) all or substantially all the assets
of any other Person or of a business unit, division, product line or line of
business of any other Person, or assets acquired other than in the ordinary
course of business that, following the acquisition thereof, would constitute a
substantial portion of the assets of Borrower and the Subsidiaries, taken as a
whole, except:

(a) Permitted Investments;

(b) Investments existing on the Restatement Effective Date and set forth on
Schedule 6.10 (but not any additions thereto (including any capital
contributions) made after the Restatement Effective Date);

(c) Investments by the Borrower or any Subsidiary in the Borrower or any other
Subsidiary; provided that such subsidiaries are Subsidiaries prior to the making
of such investments;

(d) Investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.09;



--------------------------------------------------------------------------------

61

 

(e) Investments in the form of Hedging Agreements (i) entered into to hedge or
mitigate risks to which the Borrower or any other Subsidiary has actual exposure
(other than in respect of Equity Interests or Indebtedness of the Borrower or
any other Subsidiary) and (ii) entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) payroll, travel and similar advances to directors, officers and employees of
Borrower or any Subsidiary to cover matters that are expected at the time of
such advances to be treated as expenses for accounting purposes and that are
made in the ordinary course of business;

(h) loans or advances to directors, officers and employees of the Borrower or
any Subsidiary in the ordinary course of business; provided that the aggregate
amount of such loans and advances outstanding at any time shall not exceed
$500,000;

(i) the acquisition of all or substantially all of the assets or all of the
Equity Interests in KFWD TV 52 for aggregate consideration no greater than the
amount previously disclosed to the Lenders;

(j) Investments consisting of promissory notes evidencing obligations in respect
of accounts payable incurred in the ordinary course;

(k) other Investments and acquisitions so long as at the time each such
Investment or acquisition is purchased, made or otherwise acquired (A) no Event
of Default shall have occurred and be continuing or would result therefrom and
(B) the Total Leverage Ratio shall be less than 5.75 to 1.00; provided that
(1) if at the time any such Investment or acquisition is purchased, made or
otherwise acquired the Total Leverage Ratio is less than 5.00 to 1.00, then the
amount of such Investment, or the aggregate consideration and other amounts paid
in connection with such acquisition, together with the aggregate amount,
determined as of such time, of all other Investments purchased, made or
otherwise acquired, and the aggregate amount of all consideration and such other
amounts paid in connection with all other acquisitions made, in reliance on this
clause (k) during the fiscal year in which such Investment or acquisition is
consummated shall not exceed $65,000,000, and (2) if at the time any such
Investment or acquisition is purchased, made or otherwise acquired the Total
Leverage Ratio is greater than 5.00 to 1.00 but less than 5.75 to 1.00, then the
amount of such Investment, or the aggregate consideration and other amounts paid
in connection with such acquisition, together with the aggregate amount,
determined as of such time, of all other Investments purchased, made or
otherwise acquired, and the aggregate amount of all consideration and such other
amounts paid in connection with all other acquisitions made, in reliance on this
clause (k) during the fiscal year in which such Investment or acquisition is
consummated shall not exceed $15,000,000; and

(l) other Investments in an aggregate amount not to exceed $5,000,000 in any
fiscal year.



--------------------------------------------------------------------------------

62

 

SECTION 6.11. Certain Intercompany Asset Transfers. Notwithstanding anything to
the contrary herein, no Subsidiary Loan Party shall, and the Borrower shall
cause each Subsidiary Loan Party not to, sell, convey, transfer or otherwise
dispose of its respective assets or property (other than cash and cash
equivalents) to, or merge with or into, the Borrower, except for (i) sales,
conveyances, transfers or other dispositions made in the ordinary course of
business and (ii) transactions in which the assets or property sold, conveyed,
transferred or otherwise disposed of, or the assets or property of any
Subsidiary Loan Party that is merged with or into the Borrower, are
substantially simultaneously contributed, sold, conveyed, transferred or
otherwise disposed of to another Subsidiary Loan Party.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with any Loan Document, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document, shall prove to have been
incorrect in any material respect when so made or deemed made;

(b) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(c) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (b) above) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), (b) or (e), Section 5.03 (with respect
to the Borrower’s existence) or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(c) or (d), and such failure shall continue
unremedied for a period of five Business Days;



--------------------------------------------------------------------------------

63

 

(f) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(b), (c), (d) or (e) above) and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent or any
Lender to the Borrower;

(g) the Borrower or any Subsidiary shall fail to make any payment of principal,
regardless of amount, in respect of any Material Indebtedness, when and as the
same shall become due and payable;

(h) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of the property or assets of the Borrower or a Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of the property or
assets of the Borrower or any Material Subsidiary; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(j) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(k) one or more judgments for the payment of money in an amount in excess of
$20,000,000 individually or $35,000,000 (in each case net of insurance coverage)
in the aggregate shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any property or assets of the Borrower or any Subsidiary to enforce any such
judgment;



--------------------------------------------------------------------------------

64

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) any main transmitter license, permit or authorization issued to the Borrower
or any Subsidiary by the FCC shall be forfeited, revoked or not renewed, or any
proceeding with respect to any such forfeiture or revocation shall be instituted
by the FCC, where such forfeiture, revocation or non-renewal or such proceeding,
as the case may be, shall be reasonably likely to result in a Material Adverse
Effect;

(n) a Change in Control shall occur; or

(o) at any time after the delivery of the Guarantee Agreement, the Guarantee
Agreement shall not for any reason be, or shall be asserted by the Borrower or
any Subsidiary Loan Party not to be, in full force and effect and enforceable
against the Subsidiary Loan Parties in all material respects in accordance with
its terms;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other liabilities of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in any event with respect to the Borrower described in clause
(i) or (j) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other liabilities of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.



--------------------------------------------------------------------------------

65

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated herein that the Administrative Agent is required
to exercise as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information related to the Borrower or
any of the Subsidiaries that is communicated to or obtained by it or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or wilful misconduct. In addition, the
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to it by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.



--------------------------------------------------------------------------------

66

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through Affiliates or its or its Affiliates’
employees. The exculpatory provisions of the preceding paragraphs and the
provisions of Section 9.03 shall apply to any such sub-agent, to the Affiliates
of the Administrative Agent and any such sub-agent and to the directors,
officers, employees, agents and advisors of the Administrative Agent, any such
sub-agent and their respective Affiliates, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities of the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders, with the consent of the Borrower (which shall not be
unreasonably withheld) shall have the right to appoint a successor
Administrative Agent from among the Lenders. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, with the consent of the
Borrower (which shall not be unreasonably withheld), on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent from among the
Lenders which shall be a bank with an office in The City of New York, having a
combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.

Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share at the time reimbursement is sought (based on its
Commitment hereunder or, if the Commitments shall have expired or terminated,
based on its portion of the total Revolving Credit Exposures and outstanding
Competitive Loans) of any expenses incurred for the benefit of the Lenders or
the Issuing Bank by the Administrative Agent, including counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders, that shall not have been reimbursed by the Borrower and (b) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against it in its capacity as Administrative Agent or any of them in any way
relating to or arising out of this Agreement or any action taken or omitted by
it or any of them under this Agreement, to the extent the same shall not have
been reimbursed by the Borrower, provided that no Lender shall be liable to the
Administrative Agent or any such other indemnified person for any portion of
such liabilities, obligations, losses,



--------------------------------------------------------------------------------

67

 

damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of the Administrative Agent or any of its directors, officers,
employees or agents.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

None of the institutions named as Syndication Agent, Documentation Agent or
Co-Documentation Agent on the cover page of this Agreement shall, in their
capacities as such, have any duties or responsibilities of any kind under this
Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

(a) if to the Borrower, to it at 400 South Record Street, Dallas, TX 75202,
Attention of the Chief Financial Officer (Facsimile No. 214-977-8209) with a
copy to the General Counsel (Facsimile No. 214-977-7116);

(b) if to the Administrative Agent or the Issuing Bank, to JPMorgan Chase Bank,
N.A. at Loan and Agency Services Group, 10 South Dearborn Street, Fl. 07,
Chicago, Illinois 60603, Attention of Nida G. Mischke (Facsimile
No. 312-385-7096), with a copy to JPMorgan Chase Bank, N.A., 2200 Ross Ave, 3rd
Floor TX1-2903 Dallas, TX, 75201, Attention of Brian McDougal (Facsimile
No. 214-965-2044); and

(c) if to any other Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt if delivered by hand or overnight courier service or sent by
facsimile or on the date five Business Days after dispatch by certified or
registered mail if mailed, except that notices and communications to the
Administrative Agent pursuant to Article II shall be deemed to have been given
only when received by the Administrative Agent.



--------------------------------------------------------------------------------

68

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

(b) Neither this Agreement nor any provision hereof nor any other Loan Document
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase or decrease the Commitment of any Lender (except for a ratable
decrease in the Commitments of all the Lenders), without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, or (iv) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required in order to waive, amend or modify any
rights hereunder or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Bank, hereunder without the prior written consent of the Administrative Agent or
the Issuing Bank, as the case may be.

SECTION 9.02A. Concerning Subsidiary Guarantees. Notwithstanding the provisions
of Section 9.02, no amendment, waiver or consent under this Agreement or the
Guarantee Agreement shall release all or substantially all the Subsidiary Loan
Parties from their obligations under the Guarantee Agreement (other than in
accordance with the terms of the Guarantee Agreement), without the written
consent of each Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower agrees to pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP, counsel for the Administrative Agent, in connection
with the syndication of the credit facilities



--------------------------------------------------------------------------------

69

 

provided for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement.

(b) The Borrower agrees to indemnify the Administrative Agent, the Issuing Bank
and each Lender, each Affiliate of any of them and each of the respective
directors, officers, employees, agents and advisors of the foregoing (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit, or the use of the proceeds thereof (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of the Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of the Subsidiaries, or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee (BUT SHALL BE
AVAILABLE TO THE EXTENT THEY ARE DETERMINED TO HAVE RESULTED FROM, IN WHOLE OR
IN PART, THE SIMPLE NEGLIGENCE OF SUCH INDEMNITEE).

(c) To the extent permitted by applicable law, the Borrower agrees not to
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit, or the use of the proceeds thereof.

(d) All amounts due under this Section shall be payable no later than 10 days
after written demand therefor.



--------------------------------------------------------------------------------

70

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit)) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) each of the
Administrative Agent and, except in the case of an assignment to a Lender or an
Affiliate of a Lender, an assignment limited to rights in respect of an
outstanding Competitive Loan or an assignment during the continuance of an Event
of Default, the Borrower, must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or, if the
Commitment of such Lender has terminated, the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 (or such lesser amount as the Borrower
and the Administrative Agent may agree), (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, except that this clause shall not
apply to rights in respect of outstanding Competitive Loans, (iv) the Lenders
party to each such assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, and (v) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire; and provided
further that any consent of the Borrower otherwise required under this paragraph
shall not be required if an Event of Default under clause (b), (c), (i), (j) or
(n) of Article VII has occurred and is continuing. Upon acceptance and recording
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Assumption, which effective date shall be at
least five Business Days after the execution thereof, the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03).



--------------------------------------------------------------------------------

71

 

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) above and any
written consent to such assignment required by paragraph (b) above, the
Administrative Agent shall (i) accept such Assignment and Assumption,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Lenders. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (d).

(e) Any Lender may, without the consent of the Borrower, the Issuing Bank or the
Administrative Agent, sell participations to one or more banks or other entities
(“Participants”) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) below, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. In connection with any sale of a participation
pursuant to this paragraph, the selling Lender shall obtain from the Participant
an undertaking to be bound by the provisions of Section 9.12. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with paragraph (b) above shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with this paragraph.



--------------------------------------------------------------------------------

72

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(e) as
though it were a Lender.

(g) Any Lender may at any time assign all or any portion of its rights under
this Agreement to a Federal Reserve Bank to secure extensions of credit by such
Federal Reserve Bank to such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
Federal Reserve Bank for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of this Agreement and the making of any Loans and the
issuance of any Letters of Credit, regardless of any investigation made by the
Lenders or on their behalf and notwithstanding that the Administrative Agent,
the Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
last sentence of the definition of “Applicable Percentage” in Section 1.01 and
the provisions of Sections 2.14, 2.15, 2.16, 9.03 and 9.12 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans or the expiration
or termination of the Letters of Credit, the Commitments, this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



--------------------------------------------------------------------------------

73

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.



--------------------------------------------------------------------------------

74

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) The Administrative Agent, the Issuing Bank
and each of the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or to any direct or actual counterparty (and its advisor) to any swap
or derivative transaction entered into by the Borrower without violating the
terms of this Agreement, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business
including any potential acquisition or proposed business transaction, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the Original Closing Date (other than information obtained by any Lender
in the course of examining the books or records of the Borrower or any
Subsidiary as permitted by Section 5.06) such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.



--------------------------------------------------------------------------------

75

 

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Related Parties or the Borrower’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower and its Related
Parties or the Borrower’s securities. Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with its requirements.

SECTION 9.15. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Bank and their Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Bank or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.



--------------------------------------------------------------------------------

76

 

SECTION 9.16. Release of Guarantees. A Subsidiary Loan Party shall automatically
be released from its obligations under the Guarantee Agreement (a) as provided
in the Guarantee Agreement and (b) upon the consummation of any transaction
permitted by this Agreement as a result of which such Subsidiary Loan Party
ceases to be a Subsidiary; provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transaction and the terms of such
consent shall not have provided otherwise. In connection with any release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents and take all such
actions that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.

SECTION 9.17. Non-Public Information. Each Lender acknowledges that all
information furnished to it pursuant to this Agreement by or on behalf of the
Borrower and relating to the Borrower, the Subsidiaries or their businesses may
include material non-public information concerning the Borrower and the
Subsidiaries and their securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws.

All such information, including requests for waivers and amendments, furnished
by the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information concerning the Borrower and the
Subsidiaries and their securities. Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.



--------------------------------------------------------------------------------

77

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



--------------------------------------------------------------------------------

EXHIBIT B

Reaffirmation Agreement



--------------------------------------------------------------------------------

EXECUTION COPY

REAFFIRMATION AGREEMENT dated as of November 16, 2009 (this “Reaffirmation”),
among Belo Corp. (the “Borrower”), the Subsidiaries of the Borrower identified
on the signature pages hereto (collectively, the “Reaffirming Subsidiaries” and,
together with the Borrower, the “Reaffirming Parties”) and JPMorgan Chase Bank,
N.A. (“JPMCB”), as the Administrative Agent.

WHEREAS, the Borrower, the Reaffirming Subsidiaries and the Administrative Agent
have entered into the Guarantee Agreement dated as of February 26, 2009 (the
“Reaffirmed Document”), pursuant to which the Reaffirming Subsidiaries agreed to
guarantee, subject to the terms and conditions set forth therein, all the
Obligations (as defined in the Reaffirmed Document);

WHEREAS, the Borrower, the Administrative Agent and the Lenders party thereto
have entered into the Amendment and Restatement Agreement dated as of
November 16, 2009 (the “Restatement Agreement”), which amends and restates the
Amended and Restated Five-Year Competitive Advance and Revolving Credit Facility
Agreement dated as of February 26, 2009 (the “Existing Credit Agreement”), among
the Borrower, the Lenders party thereto and JPMCB, as Administrative Agent, and
the other parties thereto (the Existing Credit Agreement, as so amended and
restated, being referred to as the “Restated Credit Agreement”);

WHEREAS, the parties hereto intend that (a) the Obligations shall be in all
respects continuing under the Restated Credit Agreement on the terms set forth
therein and (b) the Reaffirming Subsidiaries shall, pursuant to the Reaffirmed
Document, continue to guarantee the Obligations in respect of the Restated
Credit Agreement;

WHEREAS, each Reaffirming Party expects to realize substantial direct and
indirect benefits as a result of the Restated Credit Agreement becoming
effective and the consummation of the transactions contemplated thereby;

WHEREAS, the execution and delivery of this Reaffirmation is a condition
precedent to the effectiveness of the amendment and restatement of the Existing
Credit Agreement in the form of the Restated Credit Agreement and the
consummation of the other transactions contemplated by the Restatement
Agreement; and

WHEREAS, capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Restated Credit Agreement.



--------------------------------------------------------------------------------

2

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Reaffirmation

SECTION 1.01. Each Reaffirming Subsidiary hereby acknowledges its receipt of a
copy of the Restated Credit Agreement and its review of the terms and conditions
thereof and consents to the terms and conditions of the Restated Credit
Agreement and the transactions contemplated thereby. Each Reaffirming Subsidiary
hereby (a) affirms and confirms its guarantees and other commitments under the
Reaffirmed Document, (b) affirms and confirms its obligations to indemnify and
other commitments and obligations under the Reaffirmed Document, and (c) agrees
that, notwithstanding the effectiveness of the Restated Credit Agreement,
(i) the Reaffirmed Document shall continue to be in full force and effect and
(ii) all guarantees and other commitments thereunder shall continue to be in
full force and effect and shall inure to the benefit of the Lenders. Each of the
Reaffirming Parties hereby confirms and agrees that the “Obligations”
outstanding under and as defined in the Reaffirmed Document continue to
constitute “Obligations” under the Reaffirmed Document and hereby agrees that,
on and after the Restatement Effective Date, each reference to the “Credit
Agreement” in the Reaffirmed Document shall be deemed to be a reference to the
Restated Credit Agreement.

ARTICLE II

Miscellaneous

SECTION 2.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Restated Credit Agreement. All communications and notices
hereunder to any Reaffirming Subsidiary shall be given to it in care of and to
the attention of the Borrower as provided in Section 9.01 of the Restated Credit
Agreement.

SECTION 2.02. Loan Document. This Reaffirmation is a Loan Document executed
pursuant to the Restatement Agreement and the Restated Credit Agreement and
shall be construed, administered and applied in accordance with the terms and
provisions thereof.

SECTION 2.03. Successors and Assigns. The provisions of this Reaffirmation shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

SECTION 2.04. Counterparts. This Reaffirmation may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Reaffirmation by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Reaffirmation.



--------------------------------------------------------------------------------

3

 

SECTION 2.05. No Novation. This Reaffirmation shall not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release any Loan Document or the priority thereof or
any other guarantee thereof. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Existing
Credit Agreement or instruments guaranteeing the same, which shall remain in
full force and effect, except as modified hereby or by the Restated Credit
Agreement and instruments executed concurrently therewith. Nothing expressed or
implied in this Reaffirmation shall be construed as a release or other discharge
of the Borrower under the Existing Credit Agreement or any other Loan Party
under any Loan Document (as defined in the Existing Credit Agreement) from any
of its obligations and liabilities thereunder.

SECTION 2.06. Governing Law. This Reaffirmation shall be construed in accordance
with and governed by the law of the State of New York.

SECTION 2.07. Headings. Section headings used herein are for convenience of
reference only, are not part of this Reaffirmation and shall not affect the
construction of, or be taken into consideration in interpreting, this
Reaffirmation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Reaffirming Party and the Administrative Agent, for the
benefit of the Lenders, have caused this Reaffirmation to be duly executed by
their respective authorized officers as of the day and year first above written.

 

BELO CORP. by     /s/ Brenda C. Maddox   Name:   Brenda C. Maddox   Title:  
Vice President/Treasurer & Tax

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

by     /s/ Brian McDougal   Name:   Brian McDougal   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

REAFFIRMATION AGREEMENT

RELATING TO THE CREDIT AGREEMENT OF

BELO CORP.

Name of Subsidiary:

.

   

BELO HOLDINGS, INC.

BELO KENTUCKY, INC.

BELO MANAGEMENT SERVICES, INC.

KASW-TV, INC.

KENS-TV, INC.

KHOU-TV, INC.

KING BROADCASTING COMPANY

KMOV-TV, INC.

KMSB-TV, INC.

KTVK, INC.

KVUE TELEVISION, INC.

WCNC-TV, INC.

WFAA-TV, INC.

WVEC TELEVISION, INC.

WWL-TV, INC

  by     /s/ Guy H. Kerr     Name:   Guy H. Kerr     Title:   Secretary



--------------------------------------------------------------------------------

EXHIBIT C

Subordination Terms



--------------------------------------------------------------------------------

EXHIBIT C

Subordination Provisions

The payment of any Subsidiary Guarantee will be subordinate in right of payment
to the prior payment in full of all Senior Indebtedness of the relevant
Subsidiary Guarantor.

A Subsidiary Guarantor is not permitted to pay under its Subsidiary Guarantee if
either of the following occurs (a “Payment Default”):

(1) any Obligation on any Designated Senior Indebtedness of such Subsidiary
Guarantor is not paid in full in cash when due; or

(2) any other default on Designated Senior Indebtedness of such Subsidiary
Guarantor occurs and the maturity of such Designated Senior Indebtedness is
accelerated in accordance with its terms;

unless, in either case, the Payment Default has been cured or waived and any
such acceleration has been rescinded or such Designated Senior Indebtedness has
been paid in full in cash. Regardless of the foregoing, a Subsidiary Guarantor
is permitted to pay under its Subsidiary Guarantee if it and the Trustee receive
written notice approving such payment from the Representatives of all Designated
Senior Indebtedness of such Subsidiary Guarantor with respect to which the
Payment Default has occurred and is continuing.

During the continuance of any default (other than a Payment Default) with
respect to any Designated Senior Indebtedness of a Subsidiary Guarantor pursuant
to which the maturity thereof may be accelerated without further notice (except
such notice as may be required to effect such acceleration) or the expiration of
any applicable grace periods, such Subsidiary Guarantor is not permitted to make
payments under its Subsidiary Guarantee for a period (a “Payment Blockage
Period”) commencing upon the receipt by the Trustee (with a copy the applicable
Subsidiary Guarantor) of written notice (a “Blockage Notice”) of such default
from the Representative of such Designated Senior Indebtedness of such
Subsidiary Guarantor specifying an election to effect a Payment Blockage Period
and ending 179 days thereafter. The Payment Blockage Period will end earlier if
such Payment Blockage Period is terminated:

(1) by written notice to the Trustee and us from the Person or Persons who gave
such Blockage Notice;

(2) because the default giving rise to such Blockage Notice is cured, waived or
otherwise no longer continuing; or

(3) because such Designated Senior Indebtedness of such Subsidiary Guarantor has
been discharged or repaid in full in cash.

Notwithstanding the provisions described above, unless the holders of such
Designated Senior Indebtedness of a Subsidiary Guarantor or the Representative
of such Designated Senior Indebtedness have accelerated the maturity of such
Designated Senior Indebtedness, a Subsidiary Guarantor is permitted to make
payments under its Subsidiary Guarantee after the end of such Payment Blockage
Period. A Subsidiary Guarantee will not be subject to more than one Payment
Blockage Period in any consecutive 360-day period irrespective of the number of
defaults with respect to Designated Senior Indebtedness of such Subsidiary
Guarantor during such period.



--------------------------------------------------------------------------------

2

 

Upon any payment or distribution of the assets of a Subsidiary Guarantor upon a
total or partial liquidation or dissolution or reorganization of or similar
proceeding relating to such Subsidiary Guarantor or its property:

(1) the holders of Senior Indebtedness of such Subsidiary Guarantor will be
entitled to receive payment in full in cash of such Senior Indebtedness before
the Holders of the notes are entitled to receive any payment pursuant to the
Subsidiary Guarantee;

(2) until the Senior Indebtedness of such Subsidiary Guarantor is paid in full
in cash, any payment or distribution to which Holders of the notes would be
entitled under the Subsidiary Guarantee but for the subordination provisions of
the Indenture will be made to holders of such Senior Indebtedness of such
Subsidiary Guarantor as their interests may appear, except that Holders of notes
may receive certain Capital Stock and subordinated debt obligations; and

(3) if a distribution is made to Holders of the notes that, due to the
subordination provisions, should not have been made to them, such Holders of the
notes are required to hold it in trust for the holders of Senior Indebtedness of
such Subsidiary Guarantor and pay it over to them as their interests may appear.

“Designated Senior Indebtedness”, with respect to a Person, means: (1) all
Obligations pursuant to the Credit Agreement; and (2) any other Senior
Indebtedness of such Person which, at the date of determination, has an
aggregate principal amount outstanding of, or under which, at the date of
determination, the holders thereof are committed to lend up to, at least $100.0
million and is specifically designated by such Person in the instrument
evidencing or governing such Senior Indebtedness as “Designated Senior
Indebtedness” for purposes of the Indenture.



--------------------------------------------------------------------------------

3

 

Schedule 6.04A

Guarantees of Indebtedness of the Company by the Subsidiary Guarantors are
subject to limitations customary for high yield securities. In addition:

A Subsidiary Guarantor may not (subject to customary baskets) Guarantee
Indebtedness of the Company or other Subsidiary Guarantors outstanding on the
Issue Date or Incurred thereafter pursuant to a Consolidated Leverage Ratio test
provided in the Indenture (or Refinancing Indebtedness in respect thereof)
unless: (i) if the Indebtedness being Guaranteed is Indebtedness of a Subsidiary
Guarantor that is subordinated to or pari passu with a Subsidiary Guarantee,
then the Guarantee thereof shall be subordinated or pari passu, as applicable,
to the same extent as the Indebtedness being Guaranteed; and (ii) if the
Indebtedness being Guaranteed is Indebtedness of the Company that is
subordinated to the notes, then the Guarantee thereof shall be subordinated to
the same extent as the Indebtedness being Guaranteed. No Guarantee by a
Subsidiary Guarantor of Indebtedness of the Company outstanding on the Issue
Date or Incurred thereafter pursuant to a Consolidated Leverage Ratio test
provided in the Indenture (or Refinancing Indebtedness in respect thereof)
(other than any Guarantee by any Subsidiary Guarantor of Refinancing
Indebtedness in respect of the 2013 Notes that is subordinated to or pari passu
with the Subsidiary Guarantees) shall be Incurred (subject to customary baskets)
unless, on the date of such Incurrence and after giving effect thereto on a pro
forma basis, an Adjusted Leverage Ratio test provided in the Indenture (and
based on the Indebtedness of the Subsidiary Guarantors) is passed. The foregoing
does not limit Guarantees of Indebtedness under the Credit Agreement. None of
the Subsidiary Guarantees may be incurred if the proceeds of such indebtedness
are used to refinance subordinated obligations of the Company or a Subsidiary
Guarantor unless such refinancing indebtedness is subordinated to the notes or
the subsidiary guarantees to the same extent as the subordinated obligations
that were refinanced.

A Guarantee by a Subsidiary Guarantor of Parent Debt on a senior or senior
subordinated basis (other than a Guarantee of the 2013 Notes and Refinancing
Indebtedness in respect thereof on a senior subordinated basis) constitutes a
Restricted Payment for purposes of the Indenture.

“Parent Debt” means any Indebtedness (other than short-term obligations pursuant
to Film Contracts) of the Company that is not Guaranteed by any Subsidiary
Guarantor as of the Issue Date or, if Incurred after the Issue Date, as of the
date of Incurrence of such Indebtedness. “Parent Debt” does not include
Indebtedness under the Credit Facility.

A Permitted Investment will not include an Investment consisting of a Guarantee
by a Subsidiary Guarantor of Indebtedness of the Company on a senior or senior
subordinated basis (other than a Guarantee of the 2013 Notes and Refinancing
Indebtedness in respect thereof on a senior subordinated basis).



--------------------------------------------------------------------------------

4

 

Limitation on Intercompany Transfers of Assets

Transfers of assets by the Company or any Restricted Subsidiary to any other
Subsidiary of the Company are subject to limitations customary for high yield
securities. In addition, no Subsidiary Guarantor will, and the Company will
cause each Subsidiary Guarantor not to, sell, convey, transfer or otherwise
dispose of its respective assets or property (other than cash and cash
equivalents) to, or merge with or into, the Company, except for (i) sales,
conveyances, transfers or other dispositions made in the ordinary course of
business and (ii) transactions in which the assets or property sold, conveyed,
transferred or otherwise disposed of, or the assets or property of any
Subsidiary Guarantor that is merged with or into the Company, are substantially
simultaneously contributed, sold, conveyed, transferred or otherwise disposed of
to a Subsidiary Guarantor.

Limitation on Liens

The Company will not, directly or indirectly, Incur or permit to exist any Lien
(the “Initial Lien”) of any nature whatsoever on any of its properties
(including Capital Stock of a Restricted Subsidiary), whether owned at the Issue
Date or thereafter acquired, securing any Indebtedness, other than Permitted
Liens, without effectively providing that the notes will be secured equally and
ratably with (or prior to) the obligations so secured for so long as such
obligations are so secured. Any Lien created for the benefit of the Holders of
the notes pursuant to the preceding sentence will provide by its terms that such
Lien will be automatically and unconditionally released and discharged upon the
release and discharge of the Initial Lien.

No Subsidiary Guarantor will, and the Company will not permit any Subsidiary
Guarantor to, Incur any Secured Indebtedness that is not Senior Indebtedness of
such Subsidiary Guarantor unless contemporaneously therewith such Subsidiary
Guarantor makes effective provision to secure the relevant Subsidiary Guarantee
equally and ratably with such Secured Indebtedness (or on a senior basis to, in
the case of Indebtedness subordinated in right of payment to the relevant
Subsidiary Guarantee) for so long as such Secured Indebtedness is secured by a
Lien.

“Permitted Liens” means, with respect to any Person:

(1) pledges or deposits by such Person under worker’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;



--------------------------------------------------------------------------------

5

 

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet overdue for a period of more than 30 days
or being contested in good faith by appropriate proceedings or other Liens
arising out of judgments or awards against such Person with respect to which
such Person will then be proceeding with an appeal or other proceedings for
review and Liens arising solely by virtue of any statutory or common law
provision relating to banker’s Liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided, however, that (A) such deposit account is not
a dedicated cash collateral account and is not subject to restrictions against
access by the Company in excess of those set forth by regulations promulgated by
the Federal Reserve Board and (B) such deposit account is not intended by the
Company or any Restricted Subsidiary to provide collateral to the depository
institution;

(3) Liens for taxes, assessments or other governmental charges not yet subject
to penalties for non-payment or which are being contested in good faith by
appropriate proceedings;

(4) Liens in favor of issuers of performance, bid or surety bonds or letters of
credit issued pursuant to the request of and for the account of such Person in
the ordinary course of its business; provided, however, that such letters of
credit do not constitute Indebtedness;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(6) Liens securing Purchase Money Indebtedness Incurred permitted to be Incurred
under the Indenture; provided, however, that any Lien arising in connection with
any such Indebtedness will be limited to the specific asset being financed or,
in the case of real property or fixtures, including additions and improvements,
the real property on which such asset is attached;

(7) Liens existing on the Issue Date (other than under the Credit Agreement);

(8) Liens on property or shares of Capital Stock of another Person at the time
such other Person becomes a Subsidiary of such Person (other than Liens Incurred
in connection with, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of transactions
pursuant to which such Person becomes such a Subsidiary); provided, however,
that the Liens may not extend to any other property owned by such Person or any
of its Restricted Subsidiaries (other than assets and property affixed or
appurtenant thereto);



--------------------------------------------------------------------------------

6

 

(9) Liens on property at the time such Person or any of its Subsidiaries
acquires the property, including any acquisition by means of a merger or
consolidation with or into such Person or a Subsidiary of such Person (other
than a Lien Incurred in connection with, or to provide all or any portion of the
funds or credit support utilized to consummate, the transaction or series of
transactions pursuant to which such Person or any of its Subsidiaries acquired
such property); provided, however, that the Liens may not extend to any other
property owned by such Person or any of its Restricted Subsidiaries (other than
assets and property affixed or appurtenant thereto);

(10) Liens securing Indebtedness or other obligations of a Subsidiary of such
Person owing to such Person or a Wholly Owned Subsidiary of such Person;

(11) Liens securing Hedging Obligations so long as such Hedging Obligations are
permitted to be Incurred under the Indenture;

(12) Liens imposed pursuant to licenses, sublicenses, leases and subleases
(including, but not limited to, landlords’ Liens) which do not materially
interfere with the ordinary conduct of the business of the Company or any of its
Restricted Subsidiaries;

(13) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Company and its Restricted
Subsidiaries in the ordinary course of business;

(14) Liens in favor of the Company or any Subsidiary Guarantor or Liens on
assets of a Restricted Subsidiary that is not a Subsidiary Guarantor in favor
solely of another Restricted Subsidiary that is not a Subsidiary Guarantor;

(15) judgment Liens not giving rise to an Event of Default, so long as such Lien
is adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment will not have been finally
terminated or the period within which such proceedings may be initiated will not
have expired;

(16) Liens securing Indebtedness in an amount which, together with the aggregate
outstanding amount of all other Indebtedness secured by Liens Incurred pursuant
to this clause (16), does not exceed $40.0 million;

(18) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Restricted Subsidiaries in the ordinary course of business;

(19) Liens to secure any Refinancing (or successive Refinancings) as a whole, or
in part, of any Indebtedness secured by any Lien referred to in the foregoing
clause (6), (8), (9) or (10); provided, however, that:

(A) such new Lien will be limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Lien (plus improvements and accessions to
such property or proceeds or distributions thereof); and



--------------------------------------------------------------------------------

7

 

(B) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (x) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clause (6), (8),
(9) or (10) at the time the original Lien became a Permitted Lien and (y) an
amount necessary to pay any fees and expenses, including premiums, related to
such Refinancing; and

(20) Liens securing Indebtedness of the Company or any Subsidiary Guarantors
Incurred pursuant to the Credit Agreement; provided that the incurrence or
creation of such Lien does not result in or require a Lien securing any other
Indebtedness of the Company or any Subsidiary Guarantor.

Notwithstanding the foregoing, “Permitted Liens” will not include any Lien
described in clause (6), (9) or (10) above to the extent such Lien applies to
any Additional Assets acquired directly or indirectly from Net Available Cash in
accordance with the Indenture. For purposes of this definition, the term
“Indebtedness” will be deemed to include interest on such Indebtedness.